Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 1 of 64

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

‘19 CV_.7342
UNITED STATES EX REL COMPLAIN ye

 

INDIVIDUAL A
Plaintiffs,
INDEX NO.
-Against-
INDIVIDUAL B
INDIVIDUAL C
INDIVIDUAL D
INDIVIDUAL E
INDIVIDUAL F PURSUANT TO
ENTITY G 31 U.S.C § 3729
JOHN DOs
JANE DOs PLAINTIFF
DEMANDS
Defendants, JURY TRIAL

 

    

oY EHLED

Aver 1G ZUIS }
}

The Plaintiff alleges the following:

|. SUMMARY OF CASE

 

This lawsuit is a Qui Tam lawsuit pursuant to the False Claims Act (31
U.S.C. §3729). On or around February 1, 2010, the Defendants, Hugh C.
Hemmings, Jr. and Weill Cornell Medical College submitted for payment and
received payment in the amount of $363, 826 with respect to the Research Grant
"Role of Protein Phosphatase-1 in Cerebral Ischemia and Cell Death" under

Project Number 5RO1NS056315, from the National Instituted of Health, an

 

_. Agency of the United States. Department.of Health and. HUman_ Services. From

February 1, 2010 to February 1, 2014, the Defendants, Hugh C. Hemmings, Jr.
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 2 of 64

and Weill Cornell Medical College submitted for payment and received payment

in the amount of ~ $1,4316774

in the Grant Application entitled “Role of Protein Phosphatase-1 in
Cerebral ischemia and Cell Death" under Project Number 5RO1NS056315 which
was conceived and written by Dr H.Y. Lim Tung, the Defendants, Hugh C.
Hemmings, Jr. and Weill Cornell Medical College stated under penalty of perjury
that Dr H.Y. Lim Tung was the Co-Investigator of the Grant Application and an
Associate Professor at Weill Cornell Medical College (to be appointed). All the
preliminary research data and scientific figures presented in the Grant
Application was performed and prepared by Dr H.Y. Lim Tung who is an expert in
the areas of Protein Phosphatase-1, (PP-1)) purification and characterization and
the study of its role in cell death. After the Grant Application obtained a high
score and was funded by the NIH, the Defendants, Hugh C. Hemmings, Jr. and
Weill Cornell Medical College appropriated the said funded Grant to themselves
and did not appoint Dr H.Y. Lim Tung as an Associate Professor and Co-
investigator the said Grant.

From 2010 to 2014, the Defendants, Hugh C. Hemmings, Jr. and Weill
Cornell Medical College continuously submitted representations, including

Annual Reports that contained false information, stolen data and fabricated data

..to.the.NIH_that.stated that.there.was.nothing wrong. with the Grant,.presented fot

payment and collected payment from the NIH ~ $1,431545.
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 3 of 64

From 2010 and 2014. The Defendants, Hugh C. Hemmings, Jr. and Weill
Cornell Medical College who are not experts in the research areas in which the
Grant was supposed to fund did not do any significant research work and did not
obtain any significant scientific results.

in 2014, out of desperation, the Defendants, Hugh C. Hemmings, Jr.,
Jumecy Platholi, Paul Heerdt and Weill Cornell Medical College conspired to steal
and did steal Dr H.Y. Lim Tung's Scientific Data that Dr H.Y. Lim Tung worked on
and prepared in the period 2006 to 2008 and presented the said Scientific Data
to the NIH as their own. Further, the Defendants, Hugh C. Hemmings, Jr., Jimcy
Platholi, Paul Heerdi and Weill Cornell Medical College conspired to fabricate
Data and did fabricate Data, and then submitted via the electronic transmission,
the Fabricated Data to the NIH in the form of a Progress Report and in the form
of a Scientific Article that contained the Fabricated Data published in the Journal
of Biological Chemistry, to mislead and defraud the NIH.

During the period of 2010 to 2014, while the Defendants, Hugh C.
Hemmings, Jr., Jurcy Platholi, Paul Heerdt and Weill Corneil Medical College
obtained ~ $ 1,431671 from the NIH, the NIH got Stolen Data and Fabricated
Data in return. The actions of the Defendants, Hugh C. Hemmings, Jr., Jimcy
Platholi, Paul Heerdt and Weill Cornell Medical College constitute Scientific

Fraud (pursuant to the definition by the Office of Research Integrity of the United

_ States. Department.of.Health.and. Human. Services), Wire-Fraud-(18-U:S-Codeg-

1343 ) and violated the False Claims Act (31 U.S.C. § 3729).
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 4 of 64

On or around, the Defendants, Dr Augustine M.K. Choi and Dr Blair and
others to be named conspired to hide and did hide the actions of the Defendants,
Mugh C. Hemmings, Jr., Jumcy Platholi, Paul Heerdt and Weill Cornell Medica!
College that constitute Scientific Fraud, Wire Fraud (18 U.S. Code § 1343), and
violated the False Claims Act (31 U.S.C. § 3729).

This lawsuit purports to recover the over $ 1.431600 that the Defendants
obtained from the NIH under false and fraudulent pretenses. Pursuant to the
False Claims Act (31 U.S.C. § 3729), the United States Government is entitled to
a return of three times the amount ( ~$ 4,200000) that the Defendants
absconded from the NIH and Dr H.Y. Lim Tung is entitled to between 20% to
30% of the amount recovered from the Defendants. In view of the fact that the
Defendants have also committed Scientific Fraud and Wire Fraud, it is alse

suggested that the US Department of Justice prosecute the Defendants

criminally.

ii. PARTIES

a. Plaintiff.

 

2. At all times pertinent, Dr H.-Y. Lim Tung was working in the County

of New York and residing in the County of Queens.

 

b. Defendants

3. The Defendant, Dr Hugh C. Hemmings, Jr. is an Individual who has

violated the False Claims Act ((31 U.S.C. § 3729) by submitting for payment and
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 5 of 64

receiving payment under false pretense from the National Institutes of Health an
Agency of the United States Department Health and Human Services. The
Defendant, Dr Hugh C. Hemmings, Jr. has also committed Scientific Fraud
(Definition of the ORI} and violated the Wire Fraud Statute (18 U.S. Code §
1343).

The address of the Defendant, Dr Hugh C. Hemmings, Jr. is listed as:

Dr Hugh C. Hemmings, Jr.

C/O Weill Cornell Medical College

1300 York Avenue

New York, New York 10065

4. The Defendant, Dr JIMCY PLATHOLI is an Individual who has
violated the False Claims Act ((31 U.S.C. § 3729) by submitting for payment and
receiving payment under false pretense from the National Institutes of Health an
Agency of the United States Department Health and Human Services. The
Defendant, Dr Jimcy Platholi has also committed Scientific Fraud (Definition of
the ORI} and violated the Wire Fraud Statute (18 U.S. Code § 1343).

The address of the Defendant, Dr Jimcy Platholi is listed as:

Dr Jimcy Pilatholi

C/O Weill Cornell Medical College

4300:York-Avenue

 

New York, New York 10065
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 6 of 64

5. The Defendant, Dr Paul Heerdt is an Individual who has violated
the False Claims Act ((31 U.S.C. § 3729) by submitting for payment and receiving
payment under false pretense from the National Institutes of Health an Agency of
the United States Department Health and Human Services. The Defendant, Dr
Hugh C. Hemmings, Jr. has also committed Scientific Fraud (Definition of the
ORI} and violated the Wire Fraud Statute (18 U.S. Code § 1343).

The address of the Defendant, Dr Paul Heerdt is listed as:

Dr Paul Heerat

C/O Weill Cornell Medical College

1300 York Avenue

New York, New York 10065

6. The Defendant, Weill Cornell Medical College is an Entity that has
violated the False Claims Act ((31 U.S.C. § 3729) by submitting for payment and
receiving payment under false and fraudulent pretense from the National
institutes of Health an Agency of the United States Department Health and
Human Services. The Defendant, Weill Cornell Medical College. has also
committed Scientific Fraud (Definition of the ORI} and violated the Wire Fraud
Statute (18 U.S. Code § 1343).

The address of the Defendant, Weill Cornell Medical College is listed as:

Weill Cornell Medical College

 

1300-York. Avenue

New York, New York 10065
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 7 of 64

7. The Defendant, Dr Augustine C.K. Choi is an Individual who has
aided the Defendants, Hugh C. Hernmings, Jr., Jurcy Platholi, Paul Heerdt and
Weill Cornell Medical College in violating the False Claims Act ((31 U.S.C.
§ 3729) through the submission payment demand and receiving payment under
false and fraudulent pretense from the National Institutes of Health, an Agency of
the United States Department Health and Human Services.

The Defendant, Dr Augustine C.K. Choi has also violated the Wire Fraud
Statute (18 U.S. Code § 1343).

The address of the Defendant, Dr Augustine C.K. Choi is listed as:

Dr Augustine C.K. Choi

C/O Weill Cornell Medical College

1300 York Avenue

New York, New York 10065

8. The Defendant, Dr Thomas H. Blair is an Individual who has aided
the Defendants, Hugh C. Hemmings, Jr., Jumcy Platholi, Paul Heerdt and Weill
Cornell Medical College in violating the False Claims Act (31 U.S.C. § 3729)
through the submission payment demand and receiving payment under false and
fraudulent pretense from the National Institutes of Health, an Agency of the

United States Department Health and Human Services.

(18 U.S. Code § 1343).

The address of the Defendant, Dr Blair is listed as:
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 8 of 64

Dr Blair
C/O Weill Cornell Medical College
1300 York Avenue

New York, New York 10065

Q. Jurisdiction of this lawsuit if founded upon the existence of a federal
question arising under the False Claims Act (31 U.S.C. § 3729), Scientific Fraud
pursuant to the Office of Research Integrity of the United States Department of
Human Heaith and Human Services and the Wire Fraud Statute (18 U.S. Code §
1343).

10. Venue is founded upon 18 U.S.C. § 1391(1) and 18 U.S.C. §
1391(2) which provide that “venue in civil actions is proper in any of the
following: (1) a judicial district in which any defendant resides, if all defendants
are residents of the State in which the district is located; (2) a judicial district in
which a substantial part of the events or omissions giving rise to the claim
occurred, or a substantial part of property that is the subject of the action is
situated.

11. The facts and events that underlie this lawsuit took place in large

part in the Eastern District of the State of New York .

 

 

STATEMENT OF CLAIM
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 9 of 64

12. This lawsuit is based on the facts as stated below:

13. The facts in this lawsuit were established on records that are stored
in the Database of the National Institutes of Health and on records that the
Plaintiff Ex Rel possess.

14. On or around February 1, 2010, the Defendants, Hugh C.
Hemmings, Jr. and Weill Cornell Medical College submitted for payment to and
received payment from the National institutes of Health, an Agency of the United
States Department of Health and Human Services in the amount of $363,826
(EXHIBIT A‘).

15. On or around February 1, 2011, the Defendants, Hugh C.
Hemmings, Jr. and Weill Cornell Medical College submitted for payment to and
received payment from the National Institutes of Health, an Agency of the United
States Department of Health and Human Services in the amount of $360,150.
(EXHIBIT A2).

16. On or around February 1, 2012, the Defendants, Hugh C.
Hemmings, Jr. and Weill Cornell Medical College submitted for payment to and
received payment from the National Institutes of Health, an Agency of the United
States Department of Health and Human Services in the amount of $360,150.

(EXHIBIT A3).

17. On or around February 1, 2013, the Defendants, Hugh C.

received payment from the National Institutes of Health, an Agency of the United
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 10 of 64

Siates Department of Health and Human Services in the amount of $337,545.
(EXHIBIT AA).

18. The payments that the Defendants, Hugh C. Hemmings, Jr. and
Weill Cornell Medical College received from the National institutes of Health, an
Agency of the United States Department of Health and Human Services were
part of a contract in the form of a Grant Application under Project Number
SRO1NS056315 (EXHIBIT B) termed "Role of Protein Phosphatase-1 in Cerebral
ischemia and Cell Death" that the Defendants, Hugh C. Hemmings, Jr. and Weill
Cornell Medical College had submitted to and solicited from the National
Institutes of Health, an Agency of the United States Department of Health and
Human Services. In the Said Grant Application.

19. In the said Grant Application, "Role of Protein Phosphatase-1 in
Cerebral Ischemia and Cell Death under Project Number 5RO1NS056315
(EXHIBIT B), the Defendants, Hugh C. Hemmings, Jr. and Weill Cornell Medical
College stated under penalty of perjury that Dr H.Y. Lim Tung was the Co-
investigator of the Project and an Associate Professor at Weill Cornell Medical
College.

20. DrH_Y. Lim Tung is the individual who has the expertise to perform
the specific aims of the project, "Role of Protein Phosphatase-1 in Cerebral

ischemia and Cell Death" under Project Number 5RO1NS056315. Dr H.Y. Lim

..bung..was...the .individual..who. initiated..the. -Research.Project,performed. the...

experiments and obtained the results that were presented as Preliminary Data in

the Grant Application, and wrote the Grant Application. The Specific Aims of the
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 11 of 64

Research Project call for execution of many Scientific Experiments that if carried
out properly and with the right expertise would provide important information on
how brain damage occurs following cardiac arrest and resuscitation and also on
how to mitigate brain damage following cardiac arrest and resuscitation.

21. Among the important Scientific Experiments that were proposed in
the Grant Application, Role of Protein Phosphatase-1 in Cerebral Ischemia and
Cell Death under Project Number 5RO1NS056315 included the Purification and
Characterization of an enzyme termed Protein Phosphatase-1, (PP-1,) from brain
of freshly killed pigs and the study of its regulation at the molecular level. Dr H.Y.
Lim Tung is one of few experts in the world who had the knowledge and
expertise to purify and characterize PP-1, holoenzymes from brains of freshly
Killed pigs or from brains of pigs that had undergone cardiac arrest and
resuscitation (EXHIBIT B).

The Defendants, Hugh C. Hemmings, Jr. and Weill Cornell Medical
College do not know how, could not and cannot purify PP-1, holoenzymes from
brains of freshly killed pigs or brains of pigs following cardiac arrest and
resuscitation.

The Defendants, Hugh C. Hemmings, Jr. and Weill Cornell Medical
College do not know how, could not and cannot characterize PP-1, holoenzymes
from brains of freshly killed pigs or brains of pigs following cardiac arrest and
resuscitation

The Defendants, Hugh C. Hemmings, Jr. and Weill Cornell Medical

College do not know how, could not and cannot study the role of PP-1,
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 12 of 64

holoenzymes in brain darnage following cardiac arrest and resuscitation because
they do not know how to purify PP-1, holoenzymes from brains of freshly killed
pigs or brains of pigs following carciac arrest and resuscitation.

The Defendants, Hugh C. Hemmings, Jr. and Weill Cornell Medical
College do not know how, could not and cannot study the role of PP-1,
holoenzymes in cell death because they have never performed any cell death
studies prior to and after presenting for payment and accepting payment with
respect to the NIH funded Research Grani, "Role of Protein Phosphatase-7 in
Cerebral Ischemia and Cell Death" under Project Number 5RO1NS056315.

22. Even though, the Defendants, Hugh C. Hemmings, Jr. and Weill
Cornell Medical College stated under penalty of perjury that they would hire Dr
H.Y. Lim Tung who is the expert who can perform ali the Scientific Experiments
proposed and analyze all the results obtained with respect to the funded NIH
Research Grant, "Role of Protein Phosphaiase-1 in Cerebral ischemia and Cell
Death" under Project Number 5RO1NS056315, as Co-Investigator and Associate
Professor, they did not do so prior to or after presenting for payment and
accepting payment with respect to the NIH funded Research Grant, "Role of
Protein Phosphatase-1 in Cerebral Ischemia and Cell Death" under Project
Number 5RO1NS056375.

23. The actions of the Defendants, Hugh C. Hemmings, Jr. and Weill

 

Cornell. Medical..College. constitute..viclation. of the.False..Claim.Act..(31..U.S.C

§ 3729),
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 13 of 64

24. The actions of the Defendants, Hugh C. Hemmings, Jr. and Weill
Cornell Medical College also constitute violation of the Wire Fraud Statute
(18 U.S. Code § 1343) because the Defendants, Hugh C. Hemmings, Jr. and
Weill Cornell Medical College used electronic transmission to request for
payment and received payment that were based on false and fraudulent
pretense.

29. In order to request for payment and receive payment with respect
to the NIH funded Research Grant Role of Protein Phosohatase-1 in Cerebral
ischemia and Cell Death under Project Number 5RO1NS056315, the
Defendants, Hugh C. Hemmings, Jr. and Weill Cornell Medical College must file
via electronic transmission yearly progress reports and affidavit of compliance
and regularity. Each year from 2010 to 2015, the Defendants reported that there
was nothing wrong with the NIH funded Research, "Grant Role of Protein
Phosphatase-1 in Cerebral Ischemia and Cell Death" under Project Number
SROINSO56315 and that they were carrying out the Specific Aims of the said
NIH funded research grant accordingly.

28. From 2010 to 2014, the Defendants, Hugh C. Hemmings, Jr. and
Weill Cornell Medical College hired and used unqualified Scientific Researchers,
including the Defendants, Drs Jimcy Platholi and Paul Heerdt to carry out the

Specific Aims of the NIH funded Research Grant, Role of Protein Phosphatase-1

fy Cerebral ischemia.and.Cell. Death (Project. Number. 5RO41NS056345)=- sapuattuacnanigatae suatan casa cat aenceeae

2f/. Prior to the funding of the NIH funded Research Grant, "Role of

Protein Phosphatase-1 in Cerebral Ischemia and Cell Death" (Project Number
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 14 of 64

SROINS056315), the Defendant, Dr Jimcy Platholi was a student working under
ihe supervision of Dr H.-Y. Lim Tung and the Defendant, Dr Jimcy Platholi did not
know how, could not and cannot purify PP-1,; holoenzymes from brains of freshly
killed pigs or brains of pigs following cardiac arrest and resuscitation.

The Defendant, Dr Jimcy Platholi was afraid of assisting in the operating
room when Dr H.Y. Lim Tung was extracting brains from pigs that had or did not
have cardiac arrest and resuscitation.

The Defendant, Dr Jimcy Platholi was never involved in the preparation of
the brain homogenates from brains of of freshly killed pigs or brains of pigs
following cardiac arrest and resuscitation.

The Defendant, Jimcy Platholi did not know how, could not and cannot
characterize PP-1, holoenzymes from brains of freshly killed pigs or brains of pigs
following cardiac arrest and resuscitation.

The Defendant, Dr Jimcy Platholi did not know how, could not and cannot
study the role of PP-1,; holoenzymes in brain damage following cardiac arrest and
resuscitation because they do not know how to purify PP-1,; holoenzymes from
brains of freshly killed pigs or brains of pigs following cardiac arrest and
resuscitation.

The Defendant, Dr Jimcy Platholi did not know how, could not and cannot

study ithe role of PP-1; holoenzymes in cell death because she has never

..performed.any.cell death. studies..prior.to.and_after.the. Research. Grant, Role 2Ofosconse sue

Protein Phosphatase-1 in Cerebral ischemia and Cell Death (Project Number

5RO1NS056315) was funded by the NIH.
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 15 of 64

2/7. The Defendant, Paul Heerdt is not an expert who knew or knows
now to purify PP-1, holoenzymes from brains of freshly killed pigs or brains of
pigs following cardiac arrest and resuscitation.

The Defendant, Paul Heerdt did not know how, could not and cannot
characterize PP-1, holoenzymes from brains of freshly killed pigs or brains of pigs
following cardiac arrest and resuscitation.

The Defendant, Dr Paul Heerdt did not know how, could not and cannot
study the role of PP-1; holoenzymes in brain damage following cardiac arrest and
resuscitation because they do not know how to purify PP-1, holoenzymes from
brains of freshly killed pigs or brains of pigs following cardiac arrest and
resuscitation.

The Defendant, Dr Paul Heerdt did not know how, could not and cannot
study the role of PP-1, holoenzymes in cell death because he has never
performed any cell death studies prior to and after the Research Grant, Role of
Protein Phosphatase-1 in Cerebral Ischemia and Cell Death (Project Number
5RO1NS056315) was funded by the NIH.

Prior to the funding of the Research Grant, Role of Protein Phosphatase-1
in Cerebral Ischemia and Cell Death (Project Number 5RO1NS056315), the
Defendant, Dr Paul Heerdt was assisting Dr H.Y. Lim Tung with physiological

studies of pigs following cardiac arrest and resuscitation.

payment and collecting ~ $1,431671 under false and fraudulent pretenses, the

Defendants, Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 16 of 64

Cornell Medical College did not have anything concrete to prove that they had
carried out the Specific Aims of the NIH funded Research Grant, Role of Protein
Phosphatase-1 in Cerebral Ischemia and Cell Death (Project Number
SRO1NS056315).

29. In order to prove that they were successful in carrying out the
Specific Aims of the NIH funded Research Grant, Role of Protein Phosphatase-1
in Cerebral ischemia and Cell Death (Project Number 5RO1NS056315), the
Defendants, Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill
Corneil Medical College needed to show that they had published Scientific
Results and Scientific Conclusions in peer reviewed Scientific Journals.

30. In their desperation, the Defendants, Drs Hugh C. Hernmings, Jr.,
Jimcy Platholi, Paul Heerdt and Weill Cornell Medical College stole Scientific
Data and Scientific Caiculations of Dr H.Y. Lim Tung and claimed them as their
own and fabricated Scientific Data and claimed that they were genuine Scientific
Data obtained from conducting genuine Scientific Experiments (See EXHIBIT C
for details of Stolen Scientific Data and Fabricated Data).

30. Every year from 2010 to 2015, under penalty of perjury and fraud,
the Defendants, Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt and
Weill Cornell Medical College submitted Progress Reports via electronic

transmission that stated that there was nothing wrong with the NIH funded

Research Grant, Role of Protein. Phosphatase-1.in.Cerebral.ischemia. and Cell.

Death (Project Number 5RO1NS056315) and progress has been made with

respect to achieving the specific aims of the said NIH funded Research Grant
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 17 of 64

31. The Progress Reports that the Defendants, Drs Hugh C. Hemmings,
dr, Jimcy Platholi, Paul Heerdt and Weill Cornell Medical College submitted to
the NIH were false and fraudulent because they contained Fabricated Data and
ralsified Data..

32. The Scientific Article entitled "Regulation of Protein
Phosphatase-1; by Cdc25C-associated kinase 1 (C-TAK1) and PFTAIRE
Protein Kinase” published in the Journal of Biological Chemistry [J. Biol.
Chem (2014) Vol 289, pp23893-23900.]", published in the Journal of Biological
Chemistry that contained Stolen Scientific Data and Fabricated Scientific Data
and that the Defendants, Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt
and Weill Cornell Medical College submitted to the NIH on or around January 20,
2015 was the only proof that the Defendants, Drs Hugh C. Hemmings, Jr., Jimcey
Platholi, Paul Heerdt and Weill Cornell Medical College had that showed that
they had done any Scientific Research Work with respect to the NIH funded
Research Grant, Role of Protein Phosphatase-1 in Cerebral Ischemia and Cell
Death (Project Number 5RO1NS056315).

32. From 2010, to 2015, the NIH acted upon the false and fraudulent
Progress Reports and continued accepting the Payment Demand from and
making the payment to the Defendants, Drs Hugh C. Hemmings, dr., Jimcy

Platholi, Paul Heerdt and Weill Cornell Medical College.

 

33 On..or..around.February...1,. 2015, the: Defendants,Drs. Hugh-C.
Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill Cornell Medical

College.submitted to the NIH, the Scientific Article entitled “Regulation of Protein
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 18 of 64

Phosphatase-1, by Cdc25C-associated kinase 1 (C-TAK1) and PFTAIRE Protein
Kinase" published in the Journal of Biological Chemistry [J. Biol. Chem (2014)
Vol 289, pp23893-23900.] (EXHIBIT D).

The said Scientific Article contained stolen Scientific Data, Scientific
Calculations and Scientific Figures that were stolen from Dr H.Y. Lim Tung back
in 2008. The said Scientific Article also contained Fabricated Data, Falsified Data
and Dishonest Scientific Report (See EXHIBIT E for more details).

34. The NIH did not pay over $ 1,800000 to the Defendants, Drs Hugh
C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill Cornell Medical
College.so that they can act to steal Scientific Data, fabricate and falsify Scientific
Data, and commit Dishonest Scientific Report.

35. The NIH did not pay over $ 1,800000 to the Defendants, Drs Hugh
CG. Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill Cornell Medical
College.so that they can act to publish a Scientific Article entitled " Regulation of
Protein Phosphatase-1, by Cdc25C-associated kinase 1 (C-TAK1) and
PFTAIRE Protein Kinase” published in the Journal of Biological Chemistry
[J. Biol. Chem (2074) Vol 289, pp23893-23900.]", that contained Stolen
Scientific Data, Fabricated and Falsified Scientific Data, and Dishonest Scientific
Report. (See EXHIBITS D and E for more details).

The actions of the Defendants, Drs Hugh C. Hemmings, Jr., Jimcy

..Platholi,..Paul. Heerdt..and..Weill..Cornell.. Medical. College-contravene. the. False

Claims Act (31 U.S.C § 3729 ). Because they use Electronic Transmission to

submit Progress Reports that contained false and fraudulent claims to the NIH,
Case 1:19-cv-07342-CM Document 6 Filed 08/20/19 Page 19 of 64

including nonexistent Stolen Scientific Data, Scientific Calculations, Scientific
Figures, fictitious Scientific Research Work, Fabricated Data, Falsified Data,
Scientific Article that contained stolen Scientific Data, Fabricated Data, Falsified
Data and Dishonest Scientific Report, the Defendants, Drs Hugh C. Hemmings, Jr.,
Jimcy Platholi, Paul Heerdt and Weill Cornell Medical College have also
contravened the Wire Fraud Statute (18 U.S. Code § 1343).

36. On or around December 25, 2018, the Defendants, Drs Augustine
M.K. Choi and Thomas H. Blair and others to be named prepared a Report under
penalty of perjury and fraud that stated that the Defendants, Drs Hugh C.
Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill Cornell Medical College did
not commit any misconduct or fraud with respect to the NIH funded Research
Grant, "Role of Protein Phosphatase-1 in Cerebral ischemia and Cell Death
(Project Number 5RO1NS056315)" and submitted the said Report via electronic
submission to the Office of Research Integrity (ORI of the United States
Department of Health and Human Services to hide the actions of the Defendants,
Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt and Weill Cornell
Medical College and to not reimburse the NIH over $1,800000 that the
Defendants, Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heercdt and Weill
Cornell Medical College obtained from the NIH under false and fraudulent

pretense (EXHIBIT F).

B87 The. actions. of. the. Defendants, .Drs. Augustine: M.K.-Choicand: Blaipccc.

and others to be named constitute a violation of the False Claims Act (31 U.S.C §

3729) and the Wire Fraud Statute (18 U.S. Code § 1343).
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 20 of 64

ALLEGATIONS:

38. The Plaintiff realleges and incorporates by reference herein the
allegations set forth in paragraphs as if fully restated hereinafter.

39. The Plaintiff alleges that the Defendants, Drs Hugh C. Hemmings,
dr., Jimcy Platholi, Paul Heerdt, Weill Cornell Medical College, Dr Augustine MLK.
Choi and Dr Blair have violated the False Claims Act (31 U.S.C § 3729) and the
Wire Fraud Statute (18 U.S. Code § 1343) by:

(i) submitting for payment to and receiving payment from the NIH, an

Agency of the United States Department of Health and Human Services

under false and fraudulent pretenses and by using electronic transmission

to carry out the submission for payment to and the receiving of payment
from the NIH under false and fraudulent pretenses.

(ii) submitting false report to the ORI and the NIH to conceal the above’

V. REMEDY AND PRAYER FOR RELIEF

40. The Plaintiff prays that the Honorable Court issue Judgment
against the Defendants, Drs Hugh C. Hemmings, Jr., Jimcy Platholi, Paul Heerdt,
Weill Corneil Medical College, Dr Augustine M.K. Choi and order them reimburse

no less than $6,000000 to the NIH, an Agency of the United States Department

of Health.and Human Services-and-to-Dr. H.¥.-Lim- Tung pursuant te-the-Faige =e

Claims Act [31 U.S.C § 3729 (1)(G)j
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 21 of 64

41. The Plaintiff also prays that the Honorable Court recommends that
the United States Attorney for the Southern District of New York initiate an
investigation with respect to the violation of the Wire Fraud Statute (18 U.S.

Code § 1343) by the above named Defendants.

Dated: June 20, 2019.

Respecttully Submitted,

tH

DRH.Y. LIM TUNG
PLAINTIFF EX REL

31-70 CRESCENT STREET
ASTORIA, NY 11106

 

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 22 of 64

VERIFICATION

HIN Y. LIMTUNG being duly sworn deposes and says that he is the Plaintiff Ex Rel in
this proceeding; that he/she has read the annexed Complaint and knows the contents
thereof, that the same is true to the knowledge of deponent except as to, the matters
therein stated to be alleged upon information and belief, and as to those matters he
believes it to be true.

Respectfully,

on

HIN Y. LIMTUNG

31-70 CRESCENT STREET
ASTORIA, NY 11106

TEL: 646-500-1728

 

aM Day OF AUGUST,

SWORN TO BEFORE ME ON THE 20-4-DAY-OEJUNE, 2019

f
LAX 2-7 bensese
Co
NOTARY PUBLIC

--. WALLBONG YUEN
Notary Public, State of New York

woe Ber Oty ues26204

. © Qualified: in. Nassau C
_.. Commission Expi iB

   

_ STAMP OF NOTARY PUBLIC

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 23 of 64

 

 

 
(2r2eizete Case Pi evra rag MCP ORTSB Nid Resort Reta] 20f Fapota Geol AxerhGigres and Results

 

 

 

for instructions to enable cookies on your browser, Te view our privacy polio

 

¢ t RR ff) RePORTER Manual

    

 

 

DESCRETION RESULTS HISTORY SUBPROJECTS SIMILAR PROJECTS NEARGY PROJECTS BTA Links
Projeat Numeker: SROINSO56315-02 Contaci Pi / Projest Leadar:
Titles ROLE OF PROTEIN PHOSPHATASE-1 IN CEREBRAL ISCHEMIA AND CELL Awardees Grganization:
DHEATH

     
 

 

fle

Contact PU Praject Leader information: g) Program Official information: Cather Pl infermation:

Nara: Hi Nante: HICKS, RAMONA R Not Applicatie

Ermali: Cl fi

     

Title: PROFESSOR

 

Organization:

 

Mame: WEILL MEDICAL COLL OF CORNELL UMIY ANESTHESIOLOGY State Cade: NY
City: NEWYORK Country: UNITED STATES (U9) SCHOCLS OF MEDICINE Digtvist: 12

DUNS Nunber: 060217502 GCPDA Gada: $83
Project Start Oaie: 15-FEB-2008 Project Ead Date: 31-JAN-2014
Sudget Start Bate: 1-FEB-2010 Budget End Date: 31-JAN-2011

 

   

Aalivays lng inet

NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS ANDO STROKE

 

ing, bvformation for driih

Yotal Funding: $363,826

AOS NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND $363,828
STROKE

 

Categorical Spending by IC:

 

 

 

 

Govniced Readers: ba

About RePORT | FAQs | Glossary | Contact Us | Site Map | Data Access Policy | Accessibility Statement | Privacy Statement ; Disclaimer i FOR | Help Downloading Files

   

The RePORTER database is avaliable to all publlc users at itp di, As the data are available for bulk download, the REPORTER system reserves the right to block IP

addresses that faif to adhere (o instructions in the system's robots.txt files or submil requests at a rate that negatively impacts service daiivery to other users, RePORTER reserves the
right ta terminate any automated query tc the RePORTER application that negatively affects service delivery to other users.

 

Office of Extramural Research | National Institutes ef Health : U.S. Deparement of Health and Human Services | USA.Gov — Government Made Easy | Grants.Gev
Nik... Turning Biscovary into Heagh®

RePORTER 2H

a

 

nips /iprojectreporter_nin.govioroject_Infe_details.clmficde=Caaid
12/28/2018 Case? bidOiniy@ RB4 BUC RYPORTEBU NIG ResGorch Hert BGROd ROooaGarl? Ex@hGidres and Results

 

   

 

 

DESCRETION RESULTS HISTORY SUBPROJECTS SEMLAR PROJECTS REARBY PROSECTS®=” LenKs NEWS AND MORE
Project Number: SROINSO56315-03 Gontact PL! Prolect Leader: = MEBM 2
Ties ROLE OF PROTEIN PHOSPHATASE-1 IN CEREBRAL ISCHEMIA AND CELL Aonardes Organization: WEILL MEDICAL COLL OF CORNELL UNIV
DEATH

fours

Cay Other Fi ivfarnmation:

    
 
 

Name Marsa: Hick S, RAMONA R Not Anplicatle

Emaik ¢

 

Email

 

Fe

oe

    

   

 

   

Mame: WEILL MEDICAL COLL OF CORNELL UNIV ANESTHESIOLOGY State Gade: NY
Sky: NEWYORK Coustry: UNITED STATES (US) SCHOOLS OF MEDICINE District: 12
Hyfagrn:
POA: PAAT-O70 BUNS Number: 060217602 GPDA Code 858
Btudy Sectian: Project Start Date: 15-FEB-2009 Pralsc ~AN-2014
Budget Start Data: 1-FEB-201t Bud dgst End Mate: 41-JAN-2012

 
 

2011 Award Notice Date: 12-JAN-2014
Administering Insiliutes or Centers:

NATIONAL INSTITUTE OF NEUROLOGICAL BISORBERS AND STROKE

    

tor for

Total Funding: $366,150

NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND $360,150
STROKE

ine
me
mh
=

g

wuical Suending

 

Categorical Spending by IC:

 

 

 

  

Dowrlosd Readers:

About RePORT | FAQs | Glossary | Contact Us { Site Map | Data Access Policy , Accessibility Statement | Privacy Statement : Disclaimer | FOIA ¢ Help Downloading Files

   
 

i As the data are available for bulk dawnload, the RePORTER system reserves the right ta block IP
$ serine delivery ie othar users. REPORTER reserves the

The RePORTER database is available to all public users at hitos
addresses thai falf to adhere te instructions in the sysiem's robots hd files or §
fight fo lerminate any automated query ie the RePORTER application that negatively affects service delivery te other users,

Jomit requests at a rate that negatively impact

 

 

  

Office of Extraiiural Research)” National Institutes of Health | U.S. Department of Health and Human Services | USA Gov — Government Made Easy | Grants.Gav

 

NIH... Turning Discovery inta Health®

RePORTERZN

ntips:/projecireporter.nih.gov/preiect_info_details.cim7icde=O0&aid=BO 1867 1 HM
12/28/2018

 

yey
oe

tome > RePORTER » Project information

 

 

Cas PEO noe7S 4 PERO DSC UNTER Ea 0 S/F Oy Repcring Grolpengfidhes and Results

 

Search

 

 

 

 

 

 

   
   
  
 

   

 

Mom laek iste
r ro j Ne c 4 i i O f Back to fe
BROINSOGH3 15-04
DESCRIPTION RESULTS HISTORY SUSFROJECTS SALAR PROJECTS NEARBY PROJECTS ®=4 LNKS NEWS AND MORE c°
| Project Number: SROING058315-04 Gortact Pi} Praject Leader:
Tide: ROLE GF PROTEIN PHOSPHATASE-1 IN CEREBRAL ISCHEMIA AND Awardee Organization: WEILL ME ICAL COLL OF CORNELL UNIV
DEATH
Coniact M/F Weader fformailen: as Program Oificlal ivformmation: Other Pi infarcation: No Profile
Po Name: HICKS, RAMONA FL Not Appiicable
tok fo view Contact Pi Prost Leader Eraik Cick to.
Title: PROFESSOR
Organization: Separhnent Tyee! Grganieation Tyea Conaressianal Dstdet
Mame: WEILL MEDICAL COLL OF CORNELL UNIV ANESTHESIOLOGY State Goce: NY i

SCHOOLS OF MEDICINE

tus)

Chy: NEW YORK Country: UNITED STATES

BUNS Number: 060217502
Project Start Date: 15-FEB-2009
Ganiget Start Date: 1-FEB-2012

FOA: PATLOTO
Study Section: Beun Inury :

  
  

=m

 

Fiscal Year 2012 Award Notlee Date: $0-IAN-2012

Administering Instliules or Centers:

NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND STROKE

ing Information for 2042:

Total Funding: $360,150 Direct Goste: $214,375

NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND $360,150

STROKE

2012

Categorical Spending by IC:

 

 

 

 

CEDA Code: 853
Project End Date: 31-JAN-2014
Budget End Date: 21-IKN-2012

indirect Casta: $145,775

 

ore information on NIM Cate

 

 

About RePORT | FAQs | Glossary | Contact Us | SiteMap | Data Access Policy |

 

The RePORTER database is avaliable to all qublle usere at hes v/export
addresses that fall ta adhere to Instructions in the system's rebots.od files or submil requests at a rate thal negatively impacis service
fight io terminate any automated query ia Ihe REPORTER aepiication that negatively affects service delivery to other users.

 

  

Accessibility Statement ¢ Privacy Statement | Disclaimer

  

Download Readers:

: FOIA | Help Downloading Files

vi. As the data are available for bulk download, the RePORTER system reserves the right to Glock IP

delivery te ciher users. RePORTER reserves the

 

 

   

Office of Extraniuval Research National tistitutes of Health

NIH... Tuning Discovery inia Heaith®

RePORTERZN

nitps://projectreporter.nih.gov/orolect_info_detailis.cim?icde=0&aid=82 12530

 

ora)
12/28/2018 Case ise ofeg7ets AIH RePORTER UNE RHS arc HesthIO SHR Revorfag GeolOeknehidBufes and Results

 

  

   

     

 

  
 

     

Hore > RePORTER = Project Information RaPORT
DESTRETION — RESULTS HISTORY GUBPRQJECTS SAILAR PROJECTS NEARBY PROJECTS ®5 Links NEWS AND MORE
Project Numer: SROINS056315-05 Cartegt PL} Prolect Leader: Heh JRUGH &
‘Fishes ROLE OF PROTEIN PHOSPHATASE-1 IN CEREBRAL ISCHEMIA AND CELL Awardea Organization: WEILL MEDICAL COLL OF CORNELL UNIV
DEATH
Praaram Octal Ifarmation? Other Pl infarniation: © Byaf
Name: BELLGOWAN, PATRIC KOS F Not Appiicable

co

Emath ¢

 

 

 

 

Seangressions

 
 

/ Qrgants

   

Ft

 

Mame: WEILL MEDICAL GOLL OF CORNELL UNIV ANESTHESIOLOGY State Goce: NY
Say: NEW YORK Country: UNITED STATES (US) SCHOOLS OF MEDICINE Diatvien: 12
DUNS Number: 060217602 CFDA Code: 653
Project Start Date: 16-FEB-2009 Project End Date: 31-JAN-2015
Budget Mart Oete: 1-FEB-2013 Budget Eno Date. 31VJAN-2015

 

NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND STROKE

Olrect Cests: $206,872 indirect Costs: $140,873

 

2013 NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND $347,545
STROKE

information on NIH Categorical Spending

 

 

Categorical Spending by IC:

 

 

 

 

*.

Rownload Readers oa
About RePORT + FAQs { Glossary | Contact Us | Site Map | Data Access Policy : Accessiblity Statement : Privacy Statement | Disclaimer { FOIA ( Help Downloading Files
The REPORTER database is avaitable to ail public users at hit i. As the data are available for bulk download, the REPORTER system reserves the right to block IP

addragses thal faif to adhere io insiructions in ihe system's robots.txt files or submit requests al a rate that negatively impacts service delivery to other users. REPORTER reserves the
tight to terminate any automated query to he REPORTER apniicatian that negatively affects service delivery ta ofher users.

 

 

Office of Extramural Research i ‘National institutes oF Health | us: Department of Health and Human Services ; ‘USA-Cov ~ Government Made Easy | Grants.Gov

NIH... furning Diseavery inia Health

RaPORTERZN

nitps://projectreporter.nih.gov/project_info_ details .cim?icde=0&aid=64 15818 Ww
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 28 of 64

 

 

 
81/2019 Casb a tgrerig 73a AMO CUTS ERE OBIS Asponineigels Sepestiigups and Results

  

  

Home > RaPORTER » Project inforraaiion

 

Moy ary eps oy eh omy ee
sVormation

 

ere i
SRRO1NS066315.05

   

NEWS ANG MORE

 

 

Projet Mureber: SROINSOS6315-05 Cantect Pls Project Leader:

Tite: ROLE OF PROTEIN PHOSPHATASE-1 IN CEREBRAL ISCHEMIA AND CELL Awardaa Organization:
DEATH

Ay £ Teak

 

DESCRIPTION (provided by applicant): Global cerebral ischemia due to cardiac arrest results in deoltating neurological impairment necessitating costly long-term health care.
Despite this major clinical and economic impact, there ie currently no specific medical therapy. Global cerebral ischemia is associated with extensive necrotic and apoptotic coll
death; inese processes are tightly regulated by several mechanisms, including 4 eritical rate for protein phosphorylation, While the invalvement of protein Kinases in the control of
cell death in global cerebral ischemia is well established, the role of protein phosphatases has received relatively little attention, Protein phosphatese-1 is a rember of the
serine/threonine protein phosphatase subfamily that has been implicated in the requiation of call death. We have identified and purified several novel muitinseric forme of protein
phosphatase-1 in manmmafian brain, The activity of ong of these, termed protein phosphatase-TiC (PP-110), is activated in vivo in nig and dog models of global cerebral ischemis
as well as in cell culture models of Ischemia, Based on these novel findings, we hypothesize that PP-1IC is a component of tte signal transduction pathways that link global
cerebral ischemia to aw! dealh. in order to determine the mechanisms of acilvation and the role of PP-11C in global cerebral ischeraia, we propose to purify and characterize the
PP-1IC holeenzyme from central and ischemic pig forebrain folowing cardiac arrest with resuscitation and reperfusion, The molecular cormnpositions af native PP-11C purified fram
contro! and iachemic brain will ba detenminad by mass spectrometry, and the mechanisms of PP-1IC regulation will be studied by reconstitution of the idantified components in
vitro, Specific membrane permeable inhibitors of PP-1 and other reagents will be developed and used to detennine the role of PP~1IC as a mediator of call death in cell cutture
models of cerebral ischenva. The mechanisms of ischemic activation of PP-tIC will be investigated based on the hypothesis that the Ca2+regulated protein Kinases, Cad????
dependent protein kinase fl (CaM) and/or protein kinase C4 (PKC4) funciion as upstream regulators, These studies will elucidate physiological and pathaphysiolagical
mechanisms that regulate nalive PP-1 holoenzyme activity in brain and define the role ef PP-7 in the control of call daath in global cerebral lechermla, This functional proteomics
approach is targeted fo the development of rational mechanism-based therapies io altenuate ischemic brain cell death, with a tong-term goal of clinical ivenstation.

 

Publc Health Ralovance Sintermant

PUBLIC HEALTH RELEVANCE: Ginbal cerebral ischemia due to cardiac arrest results in debilitating neurological impairment neceasitating costly long-term health care, Despite
an immense social, medical and economic impact, there is currently no specific pharmacological iherapy. The proposed studies will elucidate physiological and
pathophysiological mechanisms that regulate native protein phosphatase-1 holoenzymes in brain and determine theft role in the control of cell death in gickal cerebral ischemia.
This approach is targeted to ihe development of rational rechanism-baged protein shosphatase-t inhibiters to attenuate ischemic call death and neurclogical imjury.

MEH Sending Cateqery:
Biotechnology: Brain Disorders; Neurosciences: Strake

Project Tasmis:

Address; Apaptosis; Apaptotic; Atentian; Attenuated, base; BCLS gene: Brain: brain cell: Caiciurn/calmodulin-dependent protein kinase: caimedulin-dependent orotein kinase Hf:
Canis famillaris; Catalytic Domain; Cell Culture Techniques; Cell Death; cell growth regulation; cell injury; Cell physiology: Cell Survival, Calls: Cerebral fachemia: Cessation of
life; Clinical, Co-Immunoprecipitations; Camplax, deprivation; design; Development, economic impact, Enzymes; excitotoxicity; Family suidas; Foundations; genetic regulatory
protein; Glucose; Glutamate Receptor; Glutamates; Goals; Health; Healthcare: Heart Arrest: Hippocampus (Brain); Holoenaymes; Hour, Hydrogen Peroxide; Impairment: in Vitro:
in vivo; inhibitor/antagonist; ischamia; Lead; Link, Mags Fragmentography; Mass Spectrum Analysis: Mediator of activation protein; Medical; Medical Econamics; member;
Mambrane; Modeling; Molecular; N-Methylaspartate: Na(+)-K(+}-Exchanging ATPase; Necrosis; Nervous System Trauma; neuroblastoma cell; Neurolagic; Naurans; Nitric Oxide
Synthase, Nitrogen, novel, Oxygen; Pathway interactions, Peptide Hydrolases; Phosphorylation, Fhysiciogical; Play; prevent; Process; Property; Prosencephalon; Protein
Kinase; Protein Kinase C, Protein phosphatase; Protein Phosphatase Inhibitor; protelr: phasphatesa infilbitor-1; Protein Serine/Threcnine Phosphatase; Proteins; Proteomics;
Reagent; reconstitution; Regulation; Reperfusion Therapy; Research Proposats; research study; response; Resuscitation; Role; Scaffolding Protein; senond messenger, Second
Messenger Systems, Shotguns; Signal Pathway; Signal Transduction; Signal Transduction Pathway; Simulate; Site; small molecule; social, Specificity, Spectrometry, Mass,
Mairix-Assisted Laser Desorption-lonization; tandem mass spectrometry; Testing: therapeutic target, Translations; vollage

 

 

 

 

 

 

  

Dovnload Readers:

FOIA so tele: Downloading Fileswoc

  
 

 

. As tha daia are available for bulk download, the RePORTER system reserves the right to black IP
addresses that fail ta adhere to instructions in the system's rohots.od files or submit requests at a rate that nagativaly impacia service dalivery to othor users, REPORTER regervas the
right to terminate any automated query to the RePORTER application that negatively affects service delivery fo other users.

Office of Extramural Research | National institutes of Health | U.S. Department of Health and Human Services | USA.Gov - Government Made Easy | Grants.Gov

NIH... fuming Discovery into Heatth®

REPORT LRTN

hitps://projectreporter.nih.gov/project_info_description.ctm ?aid=8415918&icde=0 Ww
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 30 of 64

 

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 31 of 64

APPLICATION FOR FEDERAL AS

F 424 (R&R)

 

SISTANCE

| 2. DATE SUBMITTED Applicant identifier

3. DATE RECEIVED BY STATE

 

State Application Identifier

 

1.* TYPE OF SUBMISSION

 

 

@ Application

 Pre- application
Corrected Apptication

  
 

4. Federal {dentifier

NS0S56315

 

 

5, APPLICANT INFORMATION
“Legal Name. Joan & Sanford |
Department: Research & Sponsored Programs
1300 York Avenue

Weil Medical Call

* Streeti
“City New York

Province

* Organizational DUNS:0602175020000

lege of Cornell University

Onision. Grants & Contracts

Street2. Box 89
County: New York State. NY New Yark
‘Country: USA. UNITED STATES ZiP / Postal Code 10065

 

Person to be contacted on matters invalving this application

Prefix “First Name Middle Name. ‘Last Name Suffix
Ms Barbara Piel JO
* Phone Number. 212-821-0959 Fax Number. 212-821-0799 Email bip2001 med.cornell edu

 

§. * EMPLOYER IDENTIFICATION NUMBER (EIA) or (TIN)
XX-XXXXXXX

7.* TYPE OF APPLICANT
QO: Private institution of Higher Education

 

) New
72) Continuation

8.* TYPE OF APPLICATION:

@ Resubmission i) Renewal ‘GG Revision

Gther (Specity}
Small Business Organization Type

_ Women Cwned # Socially and Reonomically Disadvantaged

 

if Revision, mark appropriate box/es)

2 A. increase Award ~ B. Decrease Award Increase Duration

IC

 

9.* NAME OF FEDERAL AGENCY:
National Institutes of Health

 

‘3D. Decrease Duration: ) &. Other (specify)

 

 

10. CATALOG OF FEDERAL DOMESTIC ASSISTANCE NUMBER:
TYPE

 

 

‘Is this application being submitted to other agencies? > Yes @ No
What other Agencies?

Ti. * DESCRIPTIVE TITLE OF APPLICANT’S PROJECT:

Hole of Protein Phasphatase- 1 in Cerebral ischemia and Cell Death

 

 

i2.* AREAS AFFECTED BY PROJECT feiias, counties. statas. ale }
NA

 

13. PROPOSED PROJECT:
* Start Date
12/01/2008

. nding Date
1/30/2013

 

14. CONGRESSIONAL DISTRICTS OF:
* Applicant b

14

a * Proiect

14

 

   
  
 
 

 

 

 

 

15. PROJECT DIRECTOR PAINGIPAT INVESTIGATOR CONTACT NPORMATION

Pretix * First Name Middie Name “Last Name Suttix
Or Hugh var Hemmings Afi

 

 

 

 

Positlon/Title Professor Orga on Name. Joan & Sanford i Weill Medical Collage of Cornell University
Department. Anesthesiology Division esearch

* Streett: 1300 York Avenue, Room LO-203A at2, Box 50

* City, New York County, New York "Staie NY. New York

Province: sountry USA, UNITED STATES “AIP i Postal Code 10065
“Phone Number 212-746-2714 Fax Number 212-746-8316 “Email hchemmi@med cornell edu

 

 

 

Tracking Number: GR ANT0G428 154

Funding Opportunity Number: PA.O7.070

OMB Number: 4040-0001

Received Date: 2008-43-03 09:51:47 .000-05:00 Time
Expiration Date: 04/36/2008

Zone: GMT-S
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 32 of 64

ing Yen caf na LN SVAEETTG BLE OATS ONG GUNES AEP GE NA ATER AAA TEER Greenyrenen See SAGAN REESE HEELOTE OEE BEALS GCF TG PARIS OIE ROE

 

creatine opted yh CORD EGET
penne Meant ames GE ERATE FETE AEE TEES rat cates

 

ne gme tend 814 HERETRE TER Sa?

>

7

 

eae
NS
PF EP
;
ean
=
ax ma
nova
Gee
se wy
oy

fp
Ne poe
ns
prams

%

   

 

 

 

 

Table af Camionle 8
Performance GMos “ amas es tees tat g
Roseeroh & Rented Citar Pealost Inferniatien, ae &
Srpivel Gurmuvenyhbisciraat f Se crune hota besrenm ana enscireetsoON 9 ABD APSO OR NTO

oe .

   

Kao a Boece hes
Beatie ahaa

Enellities &: Cither Beancur editions: wierwanemose

 
 
 

LCI GEIAL) APPLICATION FOR BEDERAL ASSISTAMEE

88
a YES

   
 
   

 

  
 

  

Sela Geta Eraas! Cues OBLONG
Pele! Fagual & NoreBeuenl Funds 82,780,008 00 DATE
Sounnted Praga ineane 83,58 i NG a PRCBEAN IC COVERED Gy E Ge waa7e ae

_, POOQRAM HAS NOT OBEN IELECTEN av araTE aOR nEMEW

“ ssa scence
aly ciqaing livia applealion, | aavily (1) ie Oe GREER Gomoliod In tho Nel al cantiedtan and) taal the otetrsrus horas ara (rue, somplce
chd aanureie fo tea beat of ay haawiedge, [oles provide tho soquivad cengraneay * ond agres ta canialy with any rezeleing tonne 8 iaasaps as
award, | am aiearo that ony alse, fistnlade, er fraudulent slolenanta er alainia may auljoal mele qimizal, alvil, or edalpioteatiue yenaiiles. G14,
Gade, Tite 12, Seater 4
°§ agres

Be EHH 179%

   

 

 

 

    

(a, fg 230 Waisted Gs ee Gre day weber BA 2 AM pMar ep Bee ade yins ceo yad OF ohGiiee w Sosa MIE bales

   

 

Geriecn MOprecentnhne
»  ” Beret ara: iets Mame, ° Late Manus SSaeohess
Baka . Pikes #3
avon tile: Genet Seas, Gomis A Germs  ~ Gagneranen Rane eon Gealend | Wed Moses) Gatepe ed Cousin Unueaiatly
sanment: Baseareh & Gpemapead Pregrams Cheer franis & Oeniesels .
Srewla: Bes hl

keels (800 York Avenue
Geunty Meer Fork

 

* Biute, fF saw Verk

ig Ment Yael
HENS * Seunteyt HBA’ UNITED STATES ° 4H 7 Peete Onde Wess

Gas Ral RIBEG1BG * Ket plein timed semalacks

 

* Bate Blanc

° Slonoiwea af Auitrleed Ragrasentatha
~ Glarleain Pilel

     

 

 
   

Freapptenton Pig Ramo Mana Tyra, _
Sima an addidionel 1Gt a) Praveen Uangiescionam Olireis N wactod,
giana WS UBD

 

 
Case 1:19-cv-
07342-CM Document6 Filed 08/20/19 Page 33 of 64

- ay THe 18 TE aan a oor arenas HP ws gen ete BEE atone oe ret © nek reed CO preamp BSE HES
ne

* e seg OF
ayapagr Fagen cs

“

ene gap teenne re STE aot

fae
‘ aw 5: gonmnngys SHE? gant te «. be iS
its 2 cemiesea pA og fapenstt aa #8 peciginn Herault sf b i Br ( \ |
~ € Br 6

 

 

 

emery Cae
Rea FRSHSS Bu

@ YO te Hasan @ulgiasis

29 to MOG souleet sandine? 33 Yaa 43 HB

aa, ageravel Bite

aqeragaton Numbers a bo Boom 8

sagan euaieat asgunans9 eraser
2 pope Forte wae avagnais Weed? a Yea 2 we
YS & weyeedrae Agimais

ig Ge LADS be axe Barina? Cy You
“aAGUG Appreval Peper

¢
i
par Sia __

i
4
i
2
5
%

   

2
a
a
.
%
4
Ee
;
i
eh
&
en

¥ Se
a SS

 

 

 

Rear £ 4

Ahmngs theta? Agouranes user gen0-G ]

“Tip peopacanearteicges enema) VaR BO |
prepncdad in tho GRP en? ren STE es

 

eonn tua sraleat have 86 =e oF pevamntal rnpost OF eves | OM

ony qrevlsnareaee

3, B yoo, gicaGa qqusialtt

=. if thio prejet has OF aaiwal ar sstonteal Wapnat ants aguiponmant, Ra G86
gauenerontal nneadl agnarnand (B18) Bae8 partarmatt i

i, Wye, plawes euplal a

a,” Geen the aeagant INnvawe aauuiticn SUES ane WB ot aj Yes
gartqcrstlp wiht international Goltenaniers?

ip, yes, Inonely gaurviass

fie eR guploantient

af GY) DREAM enh oogengmsial Bay Bt

 

 

 

a he

 

 

 
  

 

 

not ERY

RT “henieci pal , Ree Yee apsnemnentedl
v

    

f
;
h
{

 

 

 

 

 

spenssgerrineanan
Case 1:19-cv-07
342-CM Docum
ent 6 Filed 08/20/21
ee 9.-Page 34 of 64

a ew ea?

cout anerearneePraNIere eros West ae. soneeiens Heenan FE aughs Cavell
ns

aed are

 
  
  
 

2 Maen Bisragee
Aostace

4

? oD Gal yeorat ene Pal Gus UG 8
Alyy | ASHE

coal leng-tarh pealltt Cars. ina majer OF io
where Globe ce “oral werere eciated with en i eciotie and ¢ appt eS €
er nea ae al mechanieits. including a “ertnoal role tor preiein

8 procaeaee ara ‘ugnilly requialed By gover
Bye , ant oF “proaain kinases in {ho sonwol of cell y death 5 global corset inal

ee S80n sale Re in VOVERE
sgonanna 18 wen garanuehes, 08 vale oF me ag nas 3 fe0gNed, relatively “© ‘eile oni eet

agin prOsnalages
phosphates’ A enarnber ot the 2 senineAnreoTine protein phospieiace auntarally Wet Be ean plicated
ime raguiatlon aft call death. We have identiited | and vantlad gaveral novel ru dare forms of pie
etan orniny URS aay at mg oF YASS sarod pele” a proepnatses tsa (Haigh
am ae in call cullure mode) els of

al wepalment nace atin

a is is
ANG
&y

  
  
  

 
 
 
  

    

 

     

    
       

 
 

 

       
 

  

     
    

eed Bf

  

       
      

 

ue 5 ESE %

wonema Ea ged an these 60 novel fndings. we Bype a

wangducwon pattie? grat tink gigual o8f gerabral (oct nenué to ‘cell

mecharia>ns ol a activate an and the role

eneractarize we FP a PolasnZyme fron Sort and igonerae aig fovebrain following

pequsctiation and § reperiusion Tha mgioaier apoaltons 6 AgHvOe PP tee srl 3f

heme brain We wal be ‘Seteirened ny mas? spaciromely. © and ng mechavens 5 of PReig
apatite © membrane pari

as

er aemeuman of TRO id antiied eomnponan® am viva 8
4 ane oat g area, ll © se ad wees | ir) detent 3 ihe rls at Pee

aeath in cell Gui U enoeels of cerebral 8+ mera The mearé i
irmastigaied 085 aged on ine ‘hypothaals nat tha Ga reguiais — nase. al cal
aroteln Rinase Tt (Gann yandéor y orotain KINSES ga (PROS) quneton as upeleam requiatar ‘Ze Tf
wit elucdale ghysialogical j and path nophystologen! mechANems me thal reguiate naive PR-4 neloarzysne
j 4 carehral wcherla. ‘this

acuity in bratn and deine ne role of PPI in the canal of eal ¢
cehanigenhaaad ieraples *

turlon groteomice & approach 18 tergoter fo ine Gave patopmant oF — ai Pe

aariEne ieohemic brain zat deat, with 8 lenge iarm goal Gl choca wanaialon.

 
  
 

deat. in oper W § Sarrrane

of PP-tig 16 giabal © cerenrel jechemia, we Propec™, 30 pully and
cardia | arrest 7 wh
we

  

      
  
 

  

   
 

 
   

  
  

   

 
 

 
    

    

 

 
 
    

aggeiey Pacey REE edule ae, Men mnleies Rentnnhgy pugn Corel

 

 

 

 

 

 

 

 

 

94 8) NORAD

 

Preis * Frat Nake iigdio Name
ae, Hua Gavel PORRREBD

satellite: Pree! Danae ARS honeagy

 

xenematian Hama dans 8, Banterd { Wedl daaal f silage St Ceanall ne Ginn |

garaete Gos 8G

   

° Gay, ieee Vase Seuiiy Raa verk

> Qepmire LRA WNIT arayvee = * 2p P Peat Gade 36065

 

* Bohintt
Retirees denial eal

Sas Mena
PUS ws

   

Prear Crajaat ROI Galegery:
yaa S
BILE Pita, &

 
 

aitana Pygee
ek

 

satiosh Siagraphic Sueleh
Aceh Surman 2 Sanding Suppert

peeseb tego

 

 

 

 

 

 

 

 

 

 

” “PRORILE - Boniowetoy
pielela MAGS * Lash Rigas Sadia
Tung Ped

   
 

teers ARE

 

_Leeaenite &specnta Projeeser
& Baphont) ‘Het Mecleat Gelliegs of Cane nr Gividlon Fe Segoe

  

Sareawve ave EG

 

* Genk? $80R York aucun, habeas
* Gay ews Vera aunty Aine Tash * Gobe EY Rove Pog Maange

 

¢ Bowel IBERS

   

Sane Mumwer
RIS PASRISw

 

 

sgy GO

 

 
  

 

 

* Proleat Roles iit (auarlyy _ -

 

“Attack Blosrophtent Shateft once tte 8 sesh tet eal aippcsheit

 

 

 

 

 

SROSLE - Bonionitay Fusces

 

ares ® Prec awe Miridle Hane * Eps Pisses suites
ee 4 iat Bx

 

 

 

 

 

 

 

|) Pemrentate ‘Feaeqcacis AROARREE pasa :
Madiest Cuslege of Gamal Line Onaga Regenres

 

arenatan Maca Juan & Seslord | Waa
e

 

 

 

 
 

Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 36 of 64

IpAAiDul CY

 

 

 

Ef HEMMINGS, HUGH CG

File: Hota of Protelr Phosphatess-t in Carabral Ischemia and Sell Deaths

 

Recslvat: 0GMa/2008

POA: PAOP-O70

| Counci: 1072008

 

Compeitilon IDy VERSION-2A-FORMS

FOA Tite: RESEARCH PROJECT GRANT (PARENT R04}

 

4 ROT NSOSSWIS-DIAR

Dual AG

| secession Number: 900434 4

 

Orgenization: WER MEOIGAL COLLEGE OF CORNELL UNIV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ageepted Publication

J Neuresnam, 2008

IPF: 1814803
Ponaer Numbers Oaperiment: Anesihasiolagy
~~ | (GRRE: BINF AS: M Sxnediod: %
Sublolal Direat Gasie Animais: ¥ New Invagiigator: S
{guotudes consortlura PRA) Hurmares:
Veo i = 260,000 Glintoal Trish N
Year 2: 239,000 Geomplion: 10
Year a: 286,000 HeSG: 8
Year d 980,000
Yoar&: 856,000
SanteaiKey Persoanar Brygenizaiiore Role Catagory:
blugh Hamnalage i. Joan & Santosd | Weill Mevice Gcllege | PDIP!
of Gorell Universlly
PLYLim Tung PRD doen & Santora | Well Madice! Colleges | Otiar (Spacify}-Ce-investigater
of Comeall Univerelty -
Heol Lu Pa son & Banlerd (Wall Medica Gellege | Cansultant
of Gornelt Universily
Paul Heerat Pho dosn & Santord | Welll Medieal Gallege 1 Cangultant
af Gorell. Univeralty
Gary Alakum PRD Univeretty of Maryland school al Corsuliant
Madisine
Senstanting ladecela MD Joan & Seniovd | Welll Medias! Gollege | Gensultant
af Gommall Univarsily
AUSENACeS
Ale 2 ltreppendix
Astiions bar Review
O4fe02o0E

 

 
FRAO RR REE NE TF mug a nee

Page 37 of 64

VHB 1B

do hog mucha ate W strdeobaeccane mein sp acne IAG, Wing actos woetadg ot Men winnie Nate Reg Bae mm eA Hr Heer

Case 1:19-cv-07342-CM Document6 Filed 08/20/19

 

 

Quckap Information for RASP Office Use -

NIN Modular Budget

1. Personnel (year 1h If there are changes in personnel in subsequent years, deserihe in section 4 below.

 

 

 

 

 

 

 

¢ : 3 5 oo wae st
Name Role on Proiect. | % | Current nai. Salary Fringe Toll
effere | Base Salary | Requested Benefit
iecamiags Ir Prineipal 40%) STEROL | Roku |S HAIR OD | Sieavst
CHUTES Tt invesilgalar
i fase ©
Tung, 6) V btm Coelaveshgany amy tb 1 1,000 § RS au Ms & FS, O80,0 WF SO AD
; roo, PREACH Resvareh Asaare page dA LS A & AS PRR & 23 neH5 CHEE 457 GH O85
Pathads } Resnaruh Assigmnt jong 1 8 SHA On § 2S NULON | S7sdu On RRO OEE
said & % &
Bis a §

 

 

 

 

 

 

 

 

 

tay condiueattols prages if nected

2, Equipment casts (for items which cost aver §2000 and have a life expecinney of at least 2 yoarsy

Year?: SW Veares 30
Yea: $20 YourrS 22
Year 3: &, .@ Tow $f

.. datient cars costs (not patient research costs}. SO,DU

4, Aligrations and renovations (deseribe in section 6,

below; ingtitutianal approval required}: £0.00

8. Consortium (subgrant) costs: Atineh consortium budget an NIP detuiled budget farm. accurate to The
nesrest ane thousand dollars. Include indirect costs (F and A) at ihe censortium matituvion’s approved
indirect cast rte, Provide budget for year | only and dexuribe significant changes m subsequanl years

Conserttum Year { Total Direst Cosis: . a
Cansoriiun Year | Indirect Cosis {Sh of [USAW oar LI MTDC: 4
Conseriiun Year | Polal Birese Costs plus Indirect Cosis: a

Changes fr SuUbROQUerl years:

& Comments:

 

   

Mate: AU gress Federal Rides and Regulates eggarding allouabiluy, ellscnlability, anid reasonableness of euris appl bs
modular Budgets, The salary vap af S17 LUOR per semen in sell npplleabte Seuretarial serviecn und general alfies eapphes canst be
shargett io NUH gramis. unless spocifieatiy resmesiod and pralifie ta the grant application becdyet juatlfentian eschen
Case 1:19-cv-07342-CM. Document 6 Filed

 

  
   
 

; fi

 

fe

ex BIT

 

Joan and Sanfard 1. Weill
Medical College

September 20, 2005

To Whom It May Concent:

john {. Savavage, M.D,

The foauplt F, Artusio, jr. Professor and
Chairman of Anasthesialogy

Weill Medical College
Anpsihesiolagisi-in-Chigf

New Yoru Presbyterian Hospital

O8Po/19 Page 38 of 64

> NEWYORK
 RESBYTERIAN

 

523 East 68th Street

New York NY 10021
Telephon: 242 746-2962

Fax: 212 746-B5635

Eermath Jsavase@med.comsiledu

‘This is to confirm thet De. H.Y. Lim Tung who currently holds the appointment of

Director of the Institute for Neuronal Cell Signaling, Department of Anesthesiology, will

“ be appointed also as Asseciate Professor in the Department of Anesthesiology, to be
effective as of September 1, 2006 thereafter. His salary will be $90,000 ner year.

fpr
John J. Savarese, MD.

JISfle

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 39 of 64

IT

 

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 40 of 64

 

Regulation of Protein Phosphatase 1, by Cdc25C-associated

THE JOURNAL OF BIOLICICAL CHEMISTRY VOL. 289, NO. 34, pp. 23893-23900, August 22, 2014
& 20° 4 by The Ameizan Soc ety for Biochenr stry and Molecula: Biology, Inc. Publisced‘n the USA,

 

Kinase 1 (C-TAK1) and PFTAIRE Protein Kinase”

Received for publication, February 11,2014, and in revised form, July 6, 2014 Published, JBC Papers in Press, July 15, 2014, DO! 10.1074/oc.M114.557744
Jimcy Platholi**', Anna Federman“*’, Julia A. Detert’, Paul Heerdt**, and Hugh C. Hemmings, Jr.*°"

From the Departmenis of *Anesthesiology and °Pharmacology, Weill Cornell Medical College, New York, New York 10065

   
 
 
 
  

directions through inhibitor 2 phosphorylation.
| ischemia.

their physiological and pathological roles.

f Background: Protein phosphatases exist as multisubunit complexes.
| Results: Two protein kinases in endogenous brain protein phosphatase 1, were found to regulate its activation in opposing

| Conclusion: These kinases support a signaling cascade that regulates protein phosphatase 1, activation in global cerebral

Significauce: Understanding the signaling pathways regulating the activity of protein phosphatases is critical to elucidating

 
  
  
  

 

Protein phosphatase 1, (PP-1,) is a major endogenous form of
protein phosphatase 1 (PP-1) that consists of the core catalytic
subunit PP-1c and the regulatory subunit inhibitor 2 (I-2). Phos-
phorylation of the Thr-72 residue of I-2 is required for activa-
tion of PP-1,. We studied the effects of two protein kinases iden-
tified previously in purified brain PP-1, by mass spectrometry,
Cdc25C-associated kinase 1 (C-TAK1) and PFTAIRE (PFTKL)
kinase, for their ability to regulate PP-1, Purified C-TAKI
phosphorylated I-2 in reconstituted PP-1, (PP-1¢-1-2) on Ser-71,
which resulted in partial inhibition of its ATP-dependent phos-
phatase activity and inhibited subsequent phosphorylation of
Thr-72 by the exogenous activating kinase GSK-3. In contrast,
purified PFTK1 phosphorylated 1-2 at Ser-86, a site known to
potentiate Thr-72 phosphorylation and activation of PP-1,
phosphatase activity by GSK-3. These findings indicate that
brain PP-1, associates with and is regulated by the associated
protein kinases C-TAK1 and PFTK1. Multisite phosphorylation
of the 1-2 regulatory subunit of PP-1, leads to activation or inac-
tivation of PP-1, through bidirectional modulation of Thr-72
phosphorylation, the critical activating residue of 1-2.

 

Protein phosphatase 1 (PP-1)* is a ubiquitous muliifunc-
tional serine/threonine protein phosphatase. It regulates many
neuronal proteins critical to ischemic cell death and protection,
including NMDA- and AMPA-type glutamate receptors, volt-
age-gated Ca”* and Na” channels, metabolic enzymes, and
components of the apoptotic cell death pathway (1-3). Brain
PP-1 exists as hetero-cligomers of the catalytic subunit (PP-1c)
associated with targeting proteins, inhibitory regulatory sub-

units, and/or substrates that confer spatioternporal and sub-

strate specificity (4, 5). A major form of PP-1 found in the brain
is ATP/Mg*'-dependent protein phosphatase 1 (6, 7), also
known as protein phosphatase 1, (PP-1,). The detailed mecha-
nisms of PP-1, activation and regulation are currently unclear.

PP-1, consists of PP-ic and the regulatory subunit inhibitor 2
(1-2) that interact to form an inactive complex (8). Both sub-
units are expressed ubiquitously in the brain (9, 10). PP-1, acti-
vation is complex and poorly understood. The endogenous
kinases that mediate PP-1, activation and regulation in the
brain are unknown, but various protein kinases, including
GSK-3, cyclin-dependent kinases, and ERK1, can phosphory-
late Thr-72 of 1-2 ia vitro to activate the reconstituted enzyme
complex (11, 12). ATP/Mg?* -dependent phosphorylation and
activation of PP-1, is believed to involve relief of inhibition of
PP-Ic by 1-2 via a conformational change in the complex (13).

The identification of endogenous protein kinases that regu-
late PP-1, phosphatase activity is critical to understand the role
of PP-1 in various signal transduction pathways involved in
both physiological and pathological processes. For example, we
have shown previously that PP-1, is activated in vive in a pig
model of global cerebral ischemia and reperfusion and that the
activated enzyme complex copurifies with two endogenous
protein kinases, Cdc25C-assaciated kinase 1 (C-TAK1) and
PFT AIRE kinase (PFTK1) (14). Here we show that these copu-
rifying kinases have opposing actions on PP-1, activation and
therefore may play a role in increasing phosphatase activity
following global ischemia and reperfusion.

EXPERIMENTAL PROCEDURES
Materials—ATP, phosphorylase b, tautomycin, bovine

 

* This work was supported, in whole or in part, by National Institutes of Health
Grant NS 56315. This work was also supported by the Weill Cornell Medical
College Department of Anesthesiology.

‘Both authors contributed equally to this work,

*To whom correspondence should be addressed: Dept. of Anesthesiology,
Weill Comell Medical College, 1300 York Ave., New York, NY 10065. Tel.:
212-746-2744; Fax: 212-746-8563; E-mail: hchemmi@med.cornell.edu.

? The abbreviations used are: PP, protein phosphatase; PP-1c, protein phos-
phatase 1 catalytic subunit; (-2, inhibitor 2; TBB, 4,5,6,7-tetrabromobenzo-
triazole; Rb, retinoblastoma protein.

eo

AUGUST 22, 2014°VOLUME 289-NUMBER 34. (ASEM

‘a

y
3
5
s
&
a.
gp
3
3

ne

 

 

6102 ‘S| Afne uo ysonB Ag Sac oe

 

tein (Rb) was from Millipore (Billerica, MA). D4476 was from
Tocris (Bristol, UK). [y*P]ATP and nickel-nitrilotriacetic
acid-Sepharose were from GE Healthcare (Piscataway, NJ).
Purified recombinant human GSK-38 and C-TAK1 were from
Upstate (Lake Placid, NY), and casein kinase 1 (CK1) and casein
kinase 2 (CK2) were from New England Biolabs (Ipswich, MA).
Roscovitine, 6-bromoindirubin-3’-oxime, cdk-5, and cdk-5

JOURNAL OF BIOLOGICAL CHEMISTRY 23893
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 41 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

substrate, prepared as described previously (15), were provided
by Dr. L. Meijer (Roscoff, France).

Enzymes aud Substrates—Native PP-1, was purified from
freshly harvested pig brain as described previously (14).
Recombinant human phosphorylase kinase, PP-1c, and [-2
were overexpressed in BL21 (DE3) Escherichia coli (nvitro-
gen) as N-terminal His, proteins using the pTrcHis-Topo
vector (Invitrogen) and purified by chromatography on nickel-ni-
trilotriacetic acid-~Sepharose. Human PFTK1 was expressed het-
erologously in HEK cells by transient transfection. The cDNA
of full-length human PFTK1 (GenBank™™ accession no.
AF119833) was inserted into the mammalian expression vector
pcDNA3.1(-minus})/Myc-His (Invitrogen) for expression of
PFTK1 with a C-terminal myc epitope in HEK 293FT cells
(Invitrogen). These cells were grown on 75-cin’ polycarbonate
tissue culture plates in DMEM supplemented with 10% (v/v)
fetal bovine serum, 0.1 mM non-essential amino acids, 6 mM
L-glutamine, 1 mM sodium pyruvate, 100 units/ml penicillin,
100 g/ml streptomycin, and 500 pg/ml Geneticin (Invitrogen)
at 37 °C in a humidified atmosphere of 95% air and 5% CO,,
Transient transfection of pcDNA3.1(—)/Myc-His-PFTK1 was
performed using Lipofectamine 2000 (Invitrogen) according to
the instructions of the manufacturer, and transfected 293FT
cells were lysed with lysis buffer (50 mm Tris (pH 7.5), 150 mm
NaCl, 1 mm EDTA, and complete EDT A-free protease inhibitor
mixture (Pierce)). PFTK1 was then immunoprecipitated, and
the immune complex was used for kinase assays with purified
PP-i, and [-2 as substrates. Immunoprecipitation was per-
formed using protein G Dynabeads and 5 ug of myc antibody
(nvitrogen) or IgG as a control (Pierce).

Preparation of PP-1,—Native PP-1, was purified as a holoen-
zyme from freshly harvested pig rostral brain cytosol as
described previously (14). PP-1, devoid of activating kinase was
reconstituted by incubating purified recombinant PP-1c (300
mg) and 1-2 (200 wg) in 50 mm imidazole-Cl (pH 7.2), 0.2 mm
EGTA, and 0.1% (v/v) 2-mercaptoethanol at 30 °C for 30 min,
followed by chromatography through Superdex 200 (16). Frac-
tions with PP-ic or PP-1, activity, assayed as described in Ref.
12, were pooled and concentrated.

Site-directed Mutagenesis—The full-length human I-2 cod-
ing sequernice (GenBank™ accession no. NM_006241) was
inserted into the pTrcHis vector (Invitrogen) for bacterial
expression. Six I-2 mutants (T72A, S86A, S121A, S129A,
T184A, and T192A) were generated by PCR using a mutagen-
esis kit (Stratagene, La Jolla, CA).

Phosphorylation and Phosphatase Assays—{*"P|Phosphory-
lase a was prepared by phosphorylation of phosphorylase b
using phosphorylase kinase. PP-1, was assayed for its ability to

dephosphorylate [°*P]phosphorylase a following activation by .
Mg* "as. descr reviously..(14)..

 

p
Rb (2.5 4m) was incubated with 50 mm imidazole (pH 7.4), 0.2
mM EGTA, 0.1% (v/v) 2-mercaptoethanol, 10 mm MgCl, 100
uM ATP, and 10 wCi [y-?P]ATP (PerkinElmer Life Sciences)
plus C-TAK1 (0.02 yg), GSK-36 (0.02 wg), C-TAKI and GSK-
36, PFTK1 immunoprecipitate (0.2 mg of Dynabeads/reac-
tion), CK1 (0.2 units/reaction), or CK2 (0.4 units/reaction) and
incubated for 1h at 30°C, The inhibitors D4476 and TRB were

23894 JOURNAL OF BIOLOGICAL CHEMISTRY

fore,

used at 3 um. Reactions were stopped by addition of 20 pl of
SDS-PAGE sample buffer, and proteins were separated by SDS-
PAGE and visualized by autoradiography and protein staining
(SYPRO or Coomassie Blue, Invitrogen) as described previ-
ously (17, 18). Phosphorylation was expressed as a ratio to con-
trol band density from autoradiograms and normalized to pro-
tein staining. Autoradiograms and gels were scanned on a
flatbed gel scanner (Typhoon Trio, GE Healthcare) and ana-
lyzed using National Institutes of Health ImageJ software.

Mass Spectrometry—The PP-1, complex was purified from
pig brain, and the individual components were identified by
mass spectrometry as described previously (14). For identifica-
tion of phosphorylation site(s) by mass spectrometry, I-2 phos-
phorylated by C-TAK1 was separated by SDS-PAGE, stained
with Sypro Ruby, excised from the gel, and proteclyzed with
trypsin. Then the released tryptic peptides were subjected to
phospho-amino acid analysis as described previously (14). Pep-
tides were analyzed by LC electrospray ionization and ion trap
MS/MS using an 1100 series LC coupled to an XCT Plus ion
trap mags spectrometer (Agilent Technologies, Palo Alto, CA)
at the Weill Cornell Medical College Protein Core Facility.
Mass spectra were acquired in positive ion mode with auto-
mated data-dependent MS/MS on the four most intense ions
from precursor MS scans. Analysis of MS/MS spectra was per-
formed by protein database searching with Spectrum Mill
bioinformatics software (Agilent Technologies).

Miscellaneous Methods—Protein concentration was deter-
mined by the method of Bradford using bovine serum albumin
as a standard (19).

Data Analysis—Activity assays and phosphorylation levels
included three to four experiments per group. Statistical anal-
yses were performed by two-tailed Student’s f test or by one-
way analysis of variance followed by Tukey's post hoc test for
multiple comparisons using GraphPad Prism version 5 soft-
ware with a threshold for significance set at p < 0.05, Data,
where applicable, are shown as means + S.E. or S.D. as indi-
cated. Asterisks indicate values significantly different from con-
trol groups: *, » < 0.05; *, p < 0,01; "*, p < 0.001.

RESULTS

Activation of PP-1,—PP-1, purified from fresh pig brain was
used to identify endogenous components of the PP-1, complex
and their regulation of phosphorylase 4 phosphatase activity.
Purified PP-1, was activated markedly by preincubation. with
ATP/Mg*” (Fig. 1A), indicating the presence of a copurifying
PP-1,-activating kinase. Specific inhibitors of GSK-3 (6-bro-
moindirubin-3'-oxime, IC. of 5 nm) or cdk-5 (roscovitine, [C,,
of 200 nM), exogenous kinases known to phosphorylate and

 

 

 

focused our attention on
kinases shown previously to copurify with brain PP-1, (14) to
regulate PP-1,.

In addition to the core catalytic subunit PP-1c and the regu-
latory subunit 1-2, purified brain PP-1, contains four major
additional proteins, including the two kinases C-TAK1 (81
kDa) and PFTK1 (52 kDa) (Fig. 1, B and C) (14). C-TAK1 is a
component of the MAP kinase scaffolding complex and has

 

“ASBMB VOLUME 289-NUMBER 34-AUGUST 22, 2014

te 1-2 in vitro (11, 12), did fot inhibit the activation of
Mg?

 

St Aine wo ysand Aq Mio sgh aayychy Woy pepropumoc]

6108 *

y i. ue rote me eile

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 42 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

   

 
   
 

A 06 B 1.2: Mr (kDa) G
1 2 1g60 440 200160 68 43 29417

od 2 Atma! =e TERY oem
3." Eto 97.4—|
83 2 | aan
BB? 3 z
£2 8 0.50) 29.5-—~ 8
8 2 0.2 = i 2 :
& 0.46 & 0.25)

kDa &

 

 

PP-1, (amal)

30 40 50°60 70 80.
Fraction number

 

 

FIGURE 1. ATP-dependent activation of native PP-1,. A, native PP-1, purified 1120-fold from pig brain (14) was incubated without @) or with (@) ATP/Mg?*
for 5 min prior to initiation of the phosphatase assay by the addition of [?Piphesphorylase a. Incubation with ATP/Mg?* increased phosphatase activity
~5-fald. 8, chromatography of purified PP-1, on Superdex 200 showing elution at M, ~ 160,000. PP-1, was assayed using [°?P]phosphorylase a as a substrate
following preincubation with ATP/Mg?* and GSI-3£. C, SDS/PAGE analysis of brain PP-1, showing copurification of six major proteins (n = 3).

     
 
   
  

  
  

 

  
    

 

A 1.28 fe (kDa) B

oye 88 43 2917
= y PRY
& 1.00} g
2
&
2 e PP-1,
2 i .
8 0.50}

85 66 67 68 69 70
a Fraction number
40 56 60 70 80
Fraction number
Ris (kDa
© 0.30 200 160 G8 43 be 7 D
an ve
z 0.25)
2
a 0.26
| PP.{

= 0.4 4 1-2 &
8
zat
a. i
& 9.08) 53 54 55 56 57 58

Fraction number

Fraction number

FIGURE 2. Reconstitution of core PP-1, from purified recombinant PP-1c
and +-2.A, chromatography of recombinant PP-1 Geqg ON Superdex 200 show-
ing elution at M, 40. PP-1 activity was assayed using [*7P phosphorylase gas a
substrate. B, SDS/PAGE analysis of PP-ic eluted from Superdex 200. C, chro-
matography of reconstituted PP-1, on Superdex 200 showing elution at M, 75.
PP-1, was assayed using P?P]phosphorylase a as a substrate following prein-
cubation with ATP/Mg?* and GSK-38. D, SDS/PAGE analysis of reconstituted
PP-1, eluted from Superdex 200 showing coelution of PP-1c and [2 at M,
~ 70,000 (n = 3).

_. been identified as a kinase phosphorylating Cdc25, consistent _

 

with its ubiquitous expression in the brain (20-22). Similarly,
PFTKI is a cdc2-related kinase highly expressed in the brain
(23, 24).

Regulation of Recoustituted PP-1, by C-TAK1 and PFTK1—
To determine the effects of these kinases on PP-1, activity,
PP-1, devoid of activating kinase was reconstituted from puri-
fied recormbinant PP-1c and 1-2 (Fig. 2, A~D). The reconsti-
tuted PP-L, eluted with an apparent molecular mass of 70 kDa

AUGUST 22, 2014°VOLUME 289-NUMBER 34. ASBMB

by gel filtration (Fig. 2C). C-TAK1L and immunoprecipitated
PFTK1 phosphorylated I-2 (Fig. 3A). However, neither
C-TAKI nor PETK1 directly activated reconstituted PP-1,,
whereas it was activated by preincubation with the positive
control kinase GSK-38 (Fig. 3, B and C). Interestingly, prior
phosphorylation of reconstituted PP-1, by C-TAK1 signifi-
cantly reduced subsequent activation by GSK-36 (Fig. 38), indi-
cating that C-TAKI acts as an inhibitory kinase. Taken
together, these results indicate that neither of the copurifying
kinases, C-TAK1 and PFTKI, is an endogenous activating
kinase. Therefore, these kinases likely phosphorylate 1-2 on res-
idues distinct from Thr-72.

Identification of the C-TAK1] Phosphorylation Site—The
phosphorylated tryptic peptide fragment corresponding to
amino acid residues IDEPSTPYHSMMGDDEDACSDTEA-
TEAMAPDILAR plus a phosphoryl group (m/z = 1313.5°*)
was identified in I-2 phosphorylated by C-TAK1. Analysis of
the MS/MS spectra of the phospho-I-2 fragmentation pattern
showed the presence of two subfragments (y.,°", m/z =
1477.7; Yao", m/z = 1790.1) corresponding to HSMMGD-
DEDACSDTEATEAMAPDILAR and p(STPY)HSMMGDDE-
DACSDTEATEAMAPDILAR, respectively, indicating that the
site of phosphorylation is localized within STPY (Fig. 4). Phos-
pho-amino acid analysis of 1-2 phosphorylated by C-TAK1
identified only phosphoserine (data not shown). Therefore, the
site in I-2 phosphorylated by C-TAK1 is Ser-71. Because
C-TAK1 reduced subsequent activation by GSK-36 (Fig. 38) of
reconstituted PP-1,, we tested whether this corresponded to
phosphorylation of 1-2 Thr-72. Phosphorylation of I-2 by
C-TAKI at Ser-71 reduced subsequent phosphorylation of

_Thr-72 by GSK-3 (Fig. 5). These results indicate that C-TAK1 ;
functions as an inhibitory protein kinase by phosphorylating

  

an adjacent residue, therefore reducing PP-1, activation via
Thr-72 phosphorylation.

Identification of the PFTK1 Phosphorylation Site—Phosphor-
ylation of 1-2 by isolated PFTK1 occurred at low stoichiometry
(Fig. 6A). Therefore, serial alanine scanning mutagenesis was
necessary to determine the site of I-2 phosphorylated by
PETK1. A NetPhosK 1.0 search with a threshold of 0.45 identi-
fied 13 putative sites for phosphorylation by CDKs among the

JOURNAL OF BIOLOGICAL CHEMISTRY 23895

   

FY Wold, papropumod,

 

6102 ‘St Aine uo ysanB Aq flo ogl away
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 43 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

—

A B

  

 

 

     

 

 

 

 

 

 

 

 

pila.

Ee wee mgriaATe +

2 GSK38 + ~ +

aS CTAKT oo + +

= 8

SE c.*

& 8 z 40

a. S

68 3

s£ E 20

% es a a 1

oF EERIE enc Beet cans 2
Gi C-TAKY  CdiP PFTK1 iP Mgtiatp + '- - +

GSK-3p = + _ ~
igG 1P - - + ~
PETKIP ~ _ +

FIGURE 3. Reconstituted PP-1, is not activated by C-TAK1 or PFTK1. Recornbinant +2 was incubated with Mg?” yPIATP (control (Ci) and control fgG
immunoprecipitate (Ce IP) or with Ma? */.y??P]ATP plus C-TAK1 (C-TAK?) or PFTK1 (PFTKT JP), all including 100 nx tautornycin, for 30 min at 30 °C. Reactants
were separated by SDS/PAGE, and the gels were stained, destained, dried, and subjected to autoradiography. Representative autoradiogram (A, top panel) and
quantitative densitometric analysis (A, bottom pane of |-2 phosphorylation (pl-2) (relative to background phosphorylation by control or IgG immunoprecipi-
tate) are shown. Data are mean + SE. (n = 3).***, p < 0.001 versus control (Student's test). B, reconstituted PP-1, (0.2 ng) assayed in the presence of Nig?*/ATP
alone (Cth or Mg? /ATP plus GSK-36 (0.01 ug), C-TAKI (0.02 2g), or GS-38 and C-TAK1. C, reconstituted PP-1, (0.2 j2g) assayed for phosphatase activity in the
presence of Mg**/ATP (control), Mg?*/ATP plus IgG IP (control), Mg?* /ATP plus GSK-3 8 (0.01 2g), or PETK1 immunoprecipitate. C-TAK? or PFTK1 did not
activate reconstituted PP-1,. However, prior phosphorylation of -2 by C-TAKT reduced subsequent activation of PP-1, by GSK-3 6 (B). Data are mean = S.E.(n =
3). **, p < 0.001 versus control (one-way analysis of varlance).

i] WoL pepeopumog

  
   

  
 
   
 

  
    

     
 

 

  
 

 

 

 

 

Yon Ya Yes Va aie sho¥s ¥e Yr ¥s ¥s Ms ‘s
ipDePps TP yinsSmMGDODEDACTS DiTiglaTEeAMalbiDILAR 8
2.6 a7 100 ae
. g
Ye «9
oO. Y¥, ®
wn
oi @o =
oo oF 6 a, 8
B15 ™ ° ‘ o
< a, ty a
= =x Oo. Sod
© > ar an
o z & & bh
& & 28, =
e 4.0 @ az o
E3 @ % 8
— a = &
ES Ys y Sd 8 9
@ Yo < o i Vis Yar" Yue a
ed 0.5 g s wo an « HF ~~ & 8 q 8B “
= fog 8 6 &=), Se 5 8
= Bs eo 3 8 Sh 8 = © o 8
. § oo
a i & ao Mf -
ig _ |
i : i Ls i
6.0. heeottcpel thenacctl dbatolh deere be pines biel alalal 3 ini eh lade,
206 400 600 860 1060 1206 4406 1608 1860 2000
m/z

FIGURE 4. MS/MS spectra of the tryptic phosphopeptide from +2 phosphorylated by C-TAK1.|-2 was phosphorylated with C-TAK1, subjected to SDS/
PAGE, excised, and digested with trypsin. Liberated peptides were then analyzed by LC electrospray ionization MS/MS. MS/MS spectra of a phosphopeptide
(o/z = 1313.5? |) were obtained and analyzed. band y| ked in.th tra. The ami id f.the phosph ideis sh heb
aU 2 {PISTPY) DED. (TEA

site phosphorylated by C-TAKT is within STPY. The phosphorylated residue was confirmed as Ser-71 by phaspho-amino acid analysis. C, acrylamide-madified
cysteine.

               
   

    

    

 

Knowledge Base (Ser-86, Thr-72, and Ser-121; UniProtKB
IPP2_HUMAN P41236). Of the six residues selected, there was

33 Ser/Thr residues in the 204-amino acid human I-2 sequence
(25). Six possible sites were selected for further evaluation as

potential PFTK1 phosphorylation sites by site-directed
mutagenesis on the basis of NetPhosK high predictive scores
(Thr-72, Ser-121, Ser-129, Thr-184, and Thr-192) or prior
identification as 1-2 phosphorylation sites in the Protein

23896 JOURNAL OF BIOLOGICAL CHEMISTRY

no significant difference in phosphorylation by PFTK1 upon
mutation of five sites (Thr-72, Ser-121, Ser-129, Thr-184, and
Thr-192) to alanine, indicating that these are not PFTK1 phas-
phorylation sites (Fig. 68). However, the S86A mutation

ASBMB VOLUME 289-NUMBER 34-AUGUST 22, 2014
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 44 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

C-TAK1
GSK-Sp

   

 

 

  

-2 phosphorylation
(fold control)

 

 

 

 

 

 

Cll GSK.38.-C-TAKI
cs

GSK-3p

FIGURE 5. Phosphorylation of L-2 by C-TAK1 inhibits subsequent phos-
phorylation by GSK-32. +2 (2 1g) was incubated with Mg**/y?P]ATP
(control (Ct), top left panel), Mg?* H-y-**PIATP plus GSK-3 8 (0.02 42g} (top cen-
ter panel}, or Mg?" /ATP plus C-TAK1 (0.02 sg) for 30 min and then with Mg?*/
iy-“PIATP plus GSI-3 (0.02 xg) (top right panel}. Reactants were separated
by SDS/PAGE, and the gels were stained with Coomassie Blue, destained,
dried, and subjected to autoradiography (top panels} and quantitative analy-
sis (bottorn panel. Prior phosphorylation of +2 by C-TAK1 reduced subse-
quent phosphorylation by GSK-3 6. Data are mean + S.E. (n = 3)."*,p < 0.001
versus control (one-way analysis of variance).

 

 

 

 

A
0.0
0.0
£ 0.03
onl
2 0.0
0.01 ro
0.00
1-2

 

-

PFTKIIP CKi CKil
wt 686A wiS86Aa wi S86A

_ Phosphorylation (%)

 

Phosphorylation (%) @

D PFTK‘4 IP

reduced I-2 phosphorylation by PFTK1 by 58 + 2.5% compared
with wild-type [-2, establishing this as a major site of phosphor-
ylation by PFTK1 (Fig. 6C, eft), In agreement with our finding
that Thr-72 is not a PFTK1 phosphorylation site, PFTK1 did
notactivate reconstituted PP-1,(Fig.3C). The PFTK1 phosphor-
ylation site Ser-88 is also phosphorylated by either CK1 or CK2
(26-29). To rule out Ser-86 phosphorylation by contaminating
CK1 or CK2 in the immunoprecipitated PFTK1 preparation,
the CK1 inhibitor D4476 (30) or the CK2 inhibitor TBB (31) was
included in kinase assays. The S86A mutation decreased phos-
phorylation of I-2 by both purified CK1 and CK2 as expected
(Fig. 6C, center and right). D4476 (3 um) significantly inhibited
[-2 phosphorylation by CK1 but did not affect phosphorylation
of 1-2 by PFTKI (Fig. 6D). Similarly, TBB (3 um) significantly
inhibited I-2 phosphorylation by CK2 but did not affect phos-
phorylation of I-2 by PPTK1 (Fig. 6D). Therefore, phosphory-
lation of I-2 by PFTKI was not due to contamination of the
PETE] immunoprecipitate with CK1 or CK2. Furthermore,
although both CK1 and CK2 were present in HEK 293FT cell
lysate, they were not detected in the PFTK1 immunoprecipitate
by immunoblotting (data not shown). Together, these results
indicate that PFTK1 phosphorylates I-2 at Ser-86. Phosphory-
lation of 1-2 Ser-86 by CK2 has been shown previously to poten-

soa

on

oS
7

di
o
Lo]

 

tn
(a)

 

 

 

 

3S

 

5 oe of ae
a ae Pi
Ye ww oD

ck

   

Phosphorylation (%)

=
5
S
e
a.
=
A
=

 

6107 ‘C1 Ale uo ysanB Aq

 

 

 

 

 

FIGURE 6. PFTK1 phosphorylates |-2 at Ser-86. A, stoichiometry of the phosphorylation of |-2 and Rb (positive control) by PFTK1. PFTK1 phosphorylated k2
to one-fourth the stoichiometry of Rb phosphorylation. Data are mean + SE. (n = 3).8, recombinant |-2 WT and five Ser/Thr -> Ala mutants were incubated with
Mg? ' /ly-P]ATP and PFTK1 for 1h at 30 °C. The [-2 reactants were separated by SDS/PAGE, and the dels were stained with Sypro protein stain and subjected
to autoradiography. Phosphorylation was calculated as a percentage of WT band density from autoradiograms and normalized to Sypro protein staining.
Derisitomeiric analysis of -2 WT and mutant phosphorylation by PFTIC] are shown. Data are mean + SE. (n = 2). C, representative autoradiograms (top panel}
and quantitative densitometric analysis (bottom panel) from in vitro phosphorylation assays of -2 WT and S86A mutant I-2 phosphorylated by PETIT, CK1, or
CK2. IP, Immunoprecipitate. D, ahosphorylation of 2 WT by PFTK1, CK1, or CK2 in the presence of the CK1 inhibitor 04476 (D) or the CK2 inhibitor TEB (7). N,
no inhibitor. Data are mean + SE. (7 = 4).**, p < 0.001 versus WT or without Inhibitor (Student's f test),

 

AUGUST 22, 2014°VOLUME 289°>-NUMBER 34

JGURNAL OF BIOLOGICAL CHEMISTRY 23897
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 45 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

tiate activation of PP-1, by the activating kinase GSK-36 (26,
29). On the basis of these studies, PFTK1 should activate PP-1,
indirectly by facilitating Thr-72 phosphorylation. However,
because i vitro phosphorylation studies are limited, we cannot
rule out that minor sites other than Ser-86 also contribute func-
tionally to PP-1, modulation by PFTK1.

DISCUSSION

Native PP-1, isolated from fresh pig brain consists of the
catalytic subunit PP-1c, the inhibitory regulatory protein 1-2,
and several potential regulatory proteins. To preserve the integ-
rity of the native PP-1, complex, it must be purified from the
brain immediately following death because of rapid post-mor-
tem loss of activity (Ref. 14 and data not shown). The finding
that purified PP-1, is activated by incubation with ATP/Mg? '
indicates the presence of a copurifying activating kinase. Six
major proteins have been identified in purified PP-1,, two of
which are protein kinases (14). Here we report that the two
copurifying kinases, C-TAK1 and PFTK1, phosphorylate 1-2 at
sites that can modulate phosphorylation of the activating resi-
due Thr-72. This is consistent with a role for this multisite
phosphorylation in the regulation of endogenous brain PP-1, in
global cerebral ischemia.

Neither of the protein kinases identified by proteomic anal-
ysis of purified brain PP-1, phosphorylated I-2 at Thr-72 or
activated reconstituted PP-1,. Because reconstituted PP-1, was
activatable by GSK-3§, the activating kinase must be present in
the native complex at a lower molar ratio, or the complex is so
labile that it was not detected in our proteomic analysis (14).
Future studies involving alternative approaches to analyzing
the PP-1, holoenzyme will be required to identify the endoge-
nous copurifying kinase.

The activating kinase for brain PP-1, has been proposed to be
GSK-3 (6). However, the endogenous activating kinase present
in purified pig brain PP-1, is not GSK-3 because the specific
GSK-3 inhibitor 6-bromoindirubin-3’-oxime did not prevent
PP-1, activation. This is supported by an analysis of Tir-72
phosphorylation in HeLa cells in which the kinase appeared to
be a cyclin-dependent kinase (32). However, the specific cdk-5
inhibitor roscovitine also did not prevent PP-1, activation.
MAP kinase has been implicated in growth factor-induced acti-
vation of PP-1, (12), but has not been implicated as the activat-
ing kinase in brain, and was not identified in the PP-1, complex
by mass spectrometry.

The two protein kinases that copurify with PP-1,, C-TAKI
and PFTKI (14), had opposing effects on the modulation of
PP-1 ,activity.C-TAK1 acts as an inhibitory kinase by phosphor-
ylating I- 2 ata novel site (Ser-71) to reduce subsequent phos-

PETKI phosphorylates I- Jat Ser-86, a site known to potentiate

PP-1, activation (26, 29). Therefore, the PP-1, complex includes
kinases capable of bidirectional modulation of PP-1, activity
through phosphorylation of the regulatory subunit I-2. A role
for these sites in PP-1, regulation is consistent with the previous
finding that endogenous [-2 is phosphorylated on at least one
residue other than Thr-72 between residues 70 and 90 by a
kinase other than GSK-3 (28). On the basis of the expression of

23898 JOURNAL OF BIOLOGICAL CHEMISTRY

PP-1, and its regulatory components in the brain and their
copurification in brain PP-1,, both kinases could play a role in
regulating endogenous PP-1, activity. In the basal state,
C-TAK1 phosphorylation of Ser-71 would keep PP-1, activity
low. Activation of PFTK1, possibly through a cyclin pathway
(23), leading to phasphorylation of Ser-86 would increase PP-1,
activity.

Endogenous PP-1, activation is complex and has not been
verified in in vivo studies. In vitro studies show that phosphor-
ylation of Thr-72 on I-2 converts PPic to its active conforma-
tion. When active, PPlc dephosphorylates [-2 before it can
dephosphorylate exogenous substrates (33-38). This complex
activation mechanisra is highly conserved across species (39,
40}, suggesting a physiological role. The presence of PPic and
|-2 in our purified holoenzyme and the necessity for Mg”' /ATP
for activation indicates that endogenous PP-1, is most likely
regulated in a similar manner. However, it is important to point
out that direct evidence for phosphorylation of Thr-72 of 1-2 in
vive is limited. Analysis of rabbit skeletal muscle I-2 by fast
atom bombardment mass spectrometry revealed only serine
phosphorylation (41). This has been corroborated by immuno-
precipitation of 1-2 extracts also showing that 90 -95% of phos-
phorylation was on seryl residues (42). This is consistent with
the transient nature of Thr-72 phosphorylation in the mecha-
nism of PP-1, activation.

Previous work has iraplicated PP-1 in the pathobiochemistry
of cerebral ischemia. For example, we have shown previously
that PP-1, activity increases following global cerebral ischemia/
reperfusion im vive (14). Moreover, PP-1 controls critical neu-
roprotective and cell death pathways in the brain (43). In PP-1,
purified from control and ischemic brain, the arnounts of
C-TAKI1 and PFTK] were decreased or increased, respectively
(14). This is consistent with multisite phosphorylation changes
in 1-2 leading to increased PP-1, activation following global cer-
ebral ischemia. Because C-TAK1 inhibits PP-1, activation,
although PFTKI facilitates PP-1, activation, these kinases could
contribute to a signaling cascade that results in increased PP-1,
activity following global cerebral ischemia.

PP-1c interacts with and dephosphorylates critical compo-
nents of the apoptotic cell death pathway, including Rb, Bcl-2,
Bel-X,, Bel-w, and Bad, implicating PP-1 in the control of cell
death (44, 45). 14-3-3 prevents Bad, an essential proapoptotic
factor, from binding to and inactivating the antiapoptotic factor
Bel-X, in a phosphorylation-dependent manner. The finding
that 14-3-3 interacts with purified (14) and reconstituted PP-1,
provides a mechanism for targeting of PP-1, to cell death effec-
tors (14) and implicates PP-1, in the dephosphorylation of Bad,
a key step in the initiation of apoptosis. C-TAK1 is a ubiqui-

(46). Therefore, i in addition to inhibition of PP- 1, phosphatase

activity through Ser-71 phosphorylation, a mechanism involv-
ing PP-1,, 14-3-3, and C-TAK1 could also regulate activation of
PP-1, in ischemia, Phosphorylation of 1-2 Ser-86 could be an
important positive regulatory step involved in the synergistic
activation of PP-1, by PFTK1 and an activating kinase. The
resulting increase in PP-1 activity would activate apoptosis fol-
lowing global cerebral ischemia through dephosphorylation of

VOLUME 289*NUMBER 34-AUGUST 22, 2014

ZS ASBMB

 

sR] WO papeopumog

  

a
oo
3
see
g
&
4
Q
5
ae)
a
a
—
ar
te
Oo
=
o

 
 

Case 1:19-cv-07342-CM Document 6 Filed 08/20/19 Page 46 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

PP-1 activity

inactive
active
iow

high

 

 

ischemia very high
FIGURE 7. Schematic models of P?-1, activation relative to 1-2 phosphar-
ylation. l-2 inhibition (inactive) of PP-1c is relieved when Thi-72 of l-2 is phos-
phorylated (active). Prior phosphorylation of Ser-71 reduces phosphorylation
of Thr-72 (low) and, therefore, reduces PP-1, activity. In contrast, prior phos-
phorylation of Ser-86 results in increased phospharylation of Thr-72 (high)
and, therefore, increases PP-1, activity. Under ischemic conditions, with
increased PFTK1 activity and reduced CTAK1 activity, bath of these phosphor-
ylation events would lead to enhanced phosphorylation of 2 Thr-72 (ische-
mid) and PP-1, activity (very high). Stoichiometry of phosphorylation Is pro-
portional to symbol size.

cell death regulators such as Bad and Rb (45, 47) (Fig. 7). Further
studies are warranted to address the role of these kinases in the
regulation of PP-1, activity following global cerebral ischemia.

 

Acknowledgments— We thank Dr. H.Y. L, Tung (New York, NY) for
contributions, including the mass spectrometry analysis, and Dr. L.
Meijer (Roscoff; France) for cdk-5, cdk-5 substrate, 6-bromoindiru-
bin-3'-oxime, and roscovitine.

 

REFERENCES
L. Cohen, P. T. (2002) Protein phosphatase 1: targeted in many directions.
J Cell Sci, 115, 241-256
2. Ceulemans, H., and Bollen, M. (2004) Functional diversity of protein
phosphatase-1, a cellular economizer and reset button. Physiol. Rev. 84,
1-39
» Munton, R. P., Vizi, &., and Mansuy, L M. (2004) The role of protein
phosphatase-1 in the modulation of synaptic and structural plasticity.
FEBS Lett. 567, 121-128
4 Peti, W., Nairn, A. C., and Page, R. (2013) Structural basis for protein
phosphatase 1 regulation and specificity. FEBS J. 280, 596-611
- Bollen, M., Peti, W., Ragusa, M. J., and Beullens, M. (2010) The extended
PPI toolkit: designed to create specificity. Trends Biochem. Sci. 35,
450-458

6. Yang, S. D., arid Fong, Y. L. (1985) Identifieation and characterization ofan

ATP. Mg-dependent protein phosphatase from pig brain. J Biol Chem.
260, 13464-13470

7. Yang, 8. D. (1986) Identification of the ATP. Mg-dependent protein phos-
phatase activator (FA) as a myelin basic protein kinase in the brain. J. Biol,
Chem, 261, 11786-11791

te

wn

9. da Cruze Silva, E. F,, Fox, C.A., Ouimet, C. C., Gustafson, E., Watson, $.].,
and Greengard, P. (1995) Differential expression of protein phosphatase 1
isoforms in mammalian brain. J Neurosci. 15, 3375~3389

16. Tanimukai, H., Grondke-Igbul, 1, and Iqbal, K. (2004) Inhibitors of pro-
tein phosphatase-2A: topography and subcellular localization. Brain Res.
Mal Brain Res. 126, 146-156

11. Hemmings, B. A. Resink, T. ., and Cohen, P. (1982) Reconstitution of a
Mg-ATP-dependent protein phosphatase and its activation through a

 

AUGUST 22, 2014°VOLUME 289-NUMBER 34

13.

14.

ib.

16.

17.

19,

20.

21,

23.

25.

26.

27.

  
 

29.

30.

phosphorylation mechanism. FEBS Leté, 150, 319-324

. Wang, Q. M., Guan, KL. Roach, P. J., and DePaoli-Roach, A. A. (1 995)

Phosphorylation and activation of the ATP-Mg-dependent protein phos-
phatase hy the mitogen-activated protein kinase. J Biol Chem. 270,
18352-18358

Hurley, T. D., Yang, J., Zhang, L., Goodwin, K. D., Zou, Q., Cortese, M.,
Dunker, A. K., and DePaoli-Roach, A. A. (2007) Structural basis for regu-
lation of protein phosphatase 1 by mbhibitor-2. Biol Chem. 282,
28874-28883

Platholi, J., Heerdt, P.M, Lim Tung, H. Y., and Hommings, I. C., Jr. (2008)
Activation of brain protein phosphatase-1(1) following cardiac arrest and
resuscitation involving an interaction with 14-3-3 y. / Neurochem. 105,
2029 —2038

Meijer, L., Skaltsounis, A. L., Magiatis, P., Polychronopoulos, P., Knock-
aert, M., Leost, M., Ryan, X. P., Vonica, C. A., Brivaniou, A, Dajani, R.,
Crovace, C., Tarricone, C.,, Musacchio, A., Roe, 5. M., Pearl, L., and Green-
gard, P. (2003) GSK-3-selective inhibitors derived from Tyrian purple
indirubins. Chem. Biol 10, 1255-1266

Tung, H. Y., and Cohen, P. (1984) The protein phosphatases involved in
cellular regulation: comparison of native and reconstituted Mg-ATP-de-
pendent protein phosphatases from rabbit skeletal muscle. Eur.
J. Biochem, 145, 57~64

Laemmli, U.K. (1970) Cleavage of structural proteins during the assembly
of the head of the bacteriophage T4. Nature 227, 680-685

. Berggren, K., Chernokalskaya, E., Steinberg, T. H., Kemper, C., Lopez,

M.LE., Diwu, Z., Haugland, R. P., and Patton, W. F. (2000) Background-free,
high sensitivity staining of proteins in one- and two-dimensional sodium
dodecyl sulfate-polyacrylamide gels using a luminescent ruthenium com-
plex. Electrophoresis 21, 2409 -2521

Bradford, M. M. (1976) A rapid and sensitive method for the quantitation
of microgram quantities of protein utilizing the principle of protein-dye
binding. Aval. Biochem. 72, 248-254

Miller, J., Ory, $., Copeland, T., Piwnica-Worms, H., and Morrison, D. K.
(2001) C-TAK1 regulates Ras signaling by phosphorylating the MAPK
scaffold, KSR1. Mol. Cell 8, 983-993

Peng, C. ¥., Graves, P. R., Ogg, 8., Thoma, R.S., Byrnes, M. J. 3rd, Wu, Z.,
Stephenson, M. T., and Piwnica-Worms, H. (1998) C-TAKL protein ki-
nase phosphorylates human Cdc25C on serine 216 and promotes 14-3-3
binding. Cell Growth & Differ. 9, 197-208

. Ogg, S., Gabrielli, B., and Piwnica-Worms, H. (1994) Purification of a

serine kinase that associates with and phosphorylates human Cdc25C on
serine 216. /, Biol. Chem. 269, 30461-30469

Besset, V., Rhee, K., and Wolgemuth, D. J, (1998) The identification and
characterization of expression of Pftaire-i, a novel Cdk family member,
suggest its function in the mouse testis and nervous system. Mol. Reprod.
Dev. 50, 18-29

24. Lazzaro, M. A., Albert, P. R., and Julien, J. P. (1997) A novel cdc2-related

protein kinase expressed in the nervous system. { Neurochem. 69,
348 —364

Blom, N., Sicheritz-Pontén, T., Gupta, R., Gammeltoft, §., and Brunak, §.
(2004) Prediction of post- translational glycosylation and phosphorylation
of proteins from the amino acid sequence. Proteamics 4, 1633-1649
DePaoli-Roach, A. A. (1984) Synergistic phosphorylation and activation of
ATP. Mg-dependent phosphoprotein phosphatase by F A/GSK-3 and
casein kinase II (PC0.7). |. Biol. Chem. 259, 12144-12152

Holmes, C. F., Kuret, J., Chisholm, A. A., and Cohen, P. (1986) Identifica-
tion of the sites on rabbit skeletal muscle protein phosphatase inhibitor-2

fy Wey papeopumory

#

  

 

6102 ‘SI Ane uo wan Aq 6

 

ed by casein kinase-Il, Biochim Biophys. Acta 870, 408 — 416
arin, ©., James, P., Hendrix, P., Merlevede, W., Vanden-

se

 

   
 
 
 

 

 

  

gostinis,

heede, J. R., and Pinna, L. A. (1992) Phosphorylation of the phosphatase

modulator subunit (inhibitor-2) by casein kinase-1; identification of the
phosphorylation sites. FEBS Left. 305, 121-124

Park, I. K., Roach, P., Bondor, J., Fox, $. 2., and DePacli-Roach, A. A. (1994)
Molecular mechanism of the synergistic phosphorylation of phosphatase
inhibitor-2: cloning, expression, and site-directed mutagenesis of inhibi-
tor-2. f Biol. Chem. 269, 944-954

Rena, G., Bain, J., Elliott, M., and Cohen, P. (2004) D4476, a cell-permeant
inhibitor of CK1, suppresses the site-specific phosphorylation and nuclear

JOURNAL OF BIOLOGICAL CHEMISTRY 23899

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 47 of 64

Brain Protein Phosphatase 1 Complex Has Two Opposing Kinases

31.

32.

38.

exclusion of FOXOla. EMBO Rep, &, 60-65

Sarno, 5., Reddy, H., Meagio, F., Ruzzene, M., Davies, 8. P., Donella-Deana,
A,, Shugar, D., and Pinna, L. A. (2001) Selectivity of 4,5,6,7-tetrabromo-
benzotriazole, an ATP site-directed inhibitor of protein kinase CK2 (ca-
sein kinase-2). FEBS Lett. 496, 44-48

Leach, C., Shenolikar, S., and Brautigan, D. L. (2003) Phosphorylation of
phosphatase inhibitor-2 at centrosomes during mitosis. J. Biol. Chem. 278,
26015-26020

. Jurgensen, S., Shacter, E., Huang, C. ¥., Chock, P. B., Yang, $. D., Vanden-

heede, |. R., and Merlevede, W. (1984) On the mechanism of activation of
the ATP X Mg(I)-dependent phosphoprotein phosphatase by kinase FA.
L Biol. Chem. 259, 5864-5870

. Price, D.J., and Li, H. C. (1985) Activation of bovine heart ATP-Mg’* -de-

pendent phosphoprotein phosphatase: isolation of a phosphoenyzme in-
termediate and its conversion to the active form via a Mg’* -dependent
autodephosphorylation reaction. Biochem. Biophys. Res. Commun. 128,
1203~1210

35, Villa-Moruzzi, E., Ballou, L. M., and Fischer, E. H. (1984) Phosphorylase

phosphatase: interconversion of active and inactive forms. / Biol, Cheva.
259, 5857-5863

. Vandenheede, J. R., Yang, S. D., Merlevede, W., Jurgensen, S., and Chock,

P, B. (1985) Kinase FA- mediated regulation of rabbit skeletal muscle
protein phosphatase, Reversible phosphorylation of the modulator sub-
unit. J Biol Chem. 260, 10512-10516

. Li, H.C, Price, D. j., and Tabarini, D. 985) On the mechanism of regu-

lation of type I phosphoprotein phosphatase from bovine heart. Regula-
tion by a novel intracyclic activation-deactivation mechanism via tran-
sient phosphorylation of the regulatory subunit by phosphatase-1 kinase
(FA). f Biol. Chem. 260, 6416 - 6426

Ballou, L. M., and Fischer, E. H. (1986) in Control by Phosphorylation: The

39,

ai.

43.

45.

47.

Enzymes (Boyer, P. D., and Kreb, E. G., eds) p. 331, Academic Press, Or-
lando, FL .

Orgad, S., Dudai, Y., and Cohen, P. (1987} The protein phosphatases of
Drosophila melanogaster and their inhibitors. Fur. }, Biochem. 164, 31-38

. Pondaven, P., and Cohen, P. (1987) Identification of protein phosphata-

ses-1 and 2A and inhibitor-2 in oocytes of the starfish Asterias rubens and
Marthasterias glacialis. Eur, ]. Biochem. 167, 135-140

Holmes, C. F., Tonks, N. K., Major, H., and Cohen, P. (1987) Analysis of
the in vive phosphorylation state of protein phosphatase inhibitor-2 from
rabbit skeletal muscle by fast-atom bombardment mass spectrometry.
Biochim, Biophys. Acta 929, 208-219

2. Lawrence, J.C. Jr., Hiken, J., Burnette, B., and DePaoli-Roach, A. A. (1988)

Phosphorylation of phosphoprotein phosphatase inhibitor-2 (1-2) in rat
fat celis. Biochem. Biophys. Res, Commun. 150, 197-203

Hédou, G. F., Koshibu, K., Farinelli, M., Kilic, E., Gee, C. E., Kilic, U,,
Baumgirtel, K., Hermann, D. M., and Mansuy, I. M. (2008) Protein phos-
phatase 1-dependent bidirectional synaptic plasticity controls ischemic
recovery in the adult brain. J. Newrosci. 28, 154-162

. Ayllén, V., Cayla, X., Garcia, A., Fleischer, A., and Rebollo, A. (2002) The

anti- apoptotic molecules Bcl-xL and Bcl-w target protein phosphatase La
to Bad. Eur. J. lmuriol, 32, 1847-1855

Wang, R. H., Liu, C. W., Avramis, V. 1, and Berndt, N. (2001) Protein
phosphatase la-mediated stimulation of apoptosis is associated with de-
phosphorylation of the retinoblastoma protein. Oncogene 20, 6111-6122

. Miuiller, J., Ritt, D. A., Copeland, T. D., and Morrison, D. K. (2003) Func-

tional analysis of C-TAK1 substrate binding and identification of PKP2 as
anew C-TAKI substrate. EMBO ] 22, 4431-4442

Ayllén, V., Martinez, A. C., Garefa, A., Cayla, X., and Rebolla, A. (2000)
Protein phosphatase 1a is a Ras-activated Bad phosphatase that regulates
interleukin-2 deprivation-induced apoptosis. EMBO f. 19, 2237-2246

mB Aq Arersghamaypdyy woy pepeopamocy

C1 Ajay to 38a!

6102 *

 

 

23900 JOURNAL OF BIOLOGICAL CHEMISTRY

VOLUME 289-NUMBER 34° AUGUST 22, 2014

 
Case 1:19-cv-07342-CM Document 6 Filed 08/20/19 Page 48 of 64

 

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 49 of 64

A. Evidence of Data Fabrication, Data Falsification, Dishonest Scientific Report,
Theft of Idea and Theft of Data in the Scientife Article "Regulation of Protein
Phosphatase-1I by Cdc25C-associated kinase 1 (C-TAK1) and PFTAIRE Protein
Kinase" in the Journal of Biological Chemistry [J. Biol. Chem (2014) Vol 289,
pp23893-23900.]

A major proportion of the experiments and results described in the scientific article were
performed, analyzed and calculated by myself in 2006 to 2008. The other half were
supposedly performed by them after I was forced to leave Weill Cornell Medical College
and consisted of Fabricated Data and Falsified Data. In the scientific article, Hugh C.
Hemmings, Jr. and Jimcy Platholi thanked me for contributions and for Mass
Spectrometry Analysis without my knowledge and permission. [They did not have the
decency to ask me for my permission to use my name in the Scientific Article]. I did not
initiate the research, perform the experiments, analyze the data, made the calculations,

prepare the Figures to be thanked in the Acknowledgment Section.

I am the person who purified the PP-1] holoenzyme. I challenged Hugh C. Hemmings, Jr.
and Jimcy Platholi to purify PP-1I holoenzyme from pig brain (freshly killed) from start
to finish by themselves in the laboratory. The reason that they published only one
Scientific Article (half of the work described in the paper was performed by me and the
other half consists of Fabricated Data and Falsified Data) from 2009 to 2014 with funding
of over $2,100000 is because they do not know how to purify PP-11 holoenzyme from
pig brain, They would not even know how to extract the brain from a live animal let

alone prepare a homogenate of pig brain. That is how incompetent they are.

Theft of Data:

 

_.. In the paper

in the Method Section that Protein Phosphatase-1] (PP-11) was purified as described in
the scientific article , giving the impression that they themselves performed the

purification which is far from the truth. Figure 1 shows a picture of the SDS PAGE

 
  

Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 50 of 64

pattern of PP-11 that was purified by myself in 2006. The picture was taken in 2006.
Hugh C. Hemmings, Jr. and Jimcy Platholi could not and did not purify PP-1I in 2006.
Hugh C. Hemmings, Jr. had abandoned the laboratory long before 2006 and Jimcy
Platholi was a Ph.D. student working under my supervision in 2006. Jimcy Platholi was
afraid of being in the Operating Room when I was extracting brain tissue from a freshly
killed pig. Jimcy Platholi was also absent when I was homogenizing the brain tissue and
purifying PP-1T from the brain homogenate in the cold room and when I was purifying

PP-I1 through various chromatographic steps.

B. In the paper, the authors including Hugh C. Hemmings, Jr. and Jimcy Platholi stated
in the Method Section that *’P-labeled phosphorylase a was prepared as described in the
method article , giving the impression that they themselves performed the preparation of
P-labeled phosphorylase a which is far from the truth. *’P-labeled phosphorylase a
described in the paper was prepared by myself in 2006.

C. In the paper, the authors including Hugh C. Hemmings, Jr. and Jimcy Platholi showed
the picture of the MS/MS spectra of the tryptic phosphopeptide from I-2 phosphorylated
by C-TAK-1. The authors imply that they made the discovery that I-2 is phosphorylated
by C-TAK-1 on Serine 71 which is far from the truth. The authors also stated that the
phosphorylated residue was confirmed as Ser-71 by phospho-amino analysis giving the
impression that they performed the phospho-amino acid analysis. I am the person who

discovered that I-2 was phosphorylated on Serine 71.

[1. I challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi to obtain brain tissue
from a freshly killed pig, prepare the brain homogenate, prepare the various
chromatographic columns and purify PP-1I from the various chromatographic steps in the

cold room. I am quite confident that they will not be able to do so. That is why they

 

 

2. | challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the raw data

with respect the preparation of P-labeled phosphorylase a, the specific radioactivity of
 

Case 1:19-cv-07342-CM Documenté6 Filed 08/20/19 Page 51 of 64

the **-ATP used to phosphorylate phosphorylase b, the specific radioactivity of *P-

labeled phosphorylase a used to assay PP-1I during its purification.

3. I challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the raw data
with respect to the calibration of the gel filtration column used to analyze the molecular
mass of purified PP-11. I also challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi
to produce the raw data with respect the preparation of P-labeled phosphorylase a, the
specific radioactivity of the ATP used to phosphorylate phosphorylase b, the specific
radioactivity of P-labeled phosphorylase a used to assay PP-1] described in F igure 1

4. I challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the raw data
with respect to the calibration of the gel filtration column used to analyze the molecular
mass of purified PP-1I. I also challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi
to produce the raw data with respect the preparation of *’P-labeled phosphorylase a, the
specific radioactivity of the *2-ATP used to phosphorylate phosphorylase b, the specific
radioactivity of P-labeled phosphorylase a used to assay PP-11 described in Figure 2

5. I challenge both Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the raw data for
the calculation of the data that showed that I-2 was phosphorylated on Seine 71].

Data Falsification and Data Fabrication:

A. The Data in Figure 3A is falsified to show phosphorylation of I-2 by PFTK1 Protein
Kinase occurs at the same rate as C-TAK-1. Even the control shows phosphorylation of I-
2 by PFTK1 Protein Kinase.

[ I challenge Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the original data in an

original laboratory notebook in which it is described that the Control phosphorylation and

 

 

 

specific radioactivity of the **P-ATP was and how long was the autoradiography].
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 52 of 64

B. In the paper, the authors including Hugh C. Hemmings, Jr. and Jimcy Platholi showed
that reconstituted PP-1I was activated almost 5.5 fold by GSK-36 in Figure 1B .
However, under the same condition, reconstituted PP-1I was activated almost 30 fold by

reconstituted PP-11 in Figure 1C. Both results cannot be correct. One is fabricated.

[I challenge Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the original data in an
original laboratory notebook in which it is described the results of the phosphorylation
and activation of reconstituted PP-11 by GSK-3B that is presented in Figure 3B and 3C]

C. The authors including Hugh C. Hemmings, Jr. and Jimcy Platholi stated in the paper
that PFTK1 protein kinase had no effect on the activity of reconstituted PP-1I or on the
phosphorylation and activation of reconstituted PP-1] by GSK-3f and presents Figure 3C
as evidence. However Figure 3C is most probably fabricated as described above. In
Figure 3C, the authors including Hugh C. Hemmings, Jr. and Jimcy Platholi did not do
the experiment to show that PFTK1 protein kinase had no effect on the phosphorylation
and activation of reconstituted PP-11 by GSK-3B.

Figure 3C actually shows that PFTK1 protein kinase can cause the activation of
reconstituted PP-1I in the presence of Mg-ATP if the result is re-plotted with the scale
used in Figure 1B. However, it is clear that there are major problems with Figure 3C.

[1 challenge Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the original data in an
original laboratory notebook in which it is described the results of the phosphorylation
and activation of reconstituted PP-1I by GSK-3B and C-TAK-1 and PFTK1 protein
kinase that is presented in Figure 3B and 3C.]

D. In the paper, the authors including Hugh C. Hemmings, Jr. and Jimcy Platholi claim
that phosphorylation of reconstituted by PFTK1 Protein Kinase potentiates the activation

 

~~ of reconstituted PP-tf by GSK-3f. That experiment was never done (See Figure 3C). ~

The author,s including Hugh C. Hemmings, Jr., Jr. Jimcy Plathol never performed the
experiment that showed that PFTK1 Protein Kinase can phosphorylate reconstituted PP-
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 53 of 64

11. This is clear Data Falsification. The title to Figure 3 states that Reconstituted PP-11 is
not activated by C-TAK1 or PFTK1 Protein Kinase. Yet they did not do the experiments
that show phosphorylation of reconstituted PP-11 by C-TAK-1 or PFTK1 Protein Kinase.

This is clear Data falsification.

[I challenge Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the original data in an
original laboratory notebook in which it is described the results of the phosphorylation
and activation of reconstituted PP-1I by GSK-3B and C-TAK-1 and PFTK1 protein
kinase that is presented in Figure 3B and 3C.]

p. There is extensive data fabrication and data falsification with respect to Figure 6.

In Figure 6A, the authors including Hugh C. Hemmings, Jr., and Jimcy Platholi show
and state that only 0.01 mole of WT 1-2 is phosphorylated by PFTK1 Protein Kinase and
that under similar conditions CKI and CKII (casein kinase I and casein kinase II)
phosphorylated WT I-2 to a similar extent or less (See Figure 6C) implying that CKI and
CKII also phosphorylated WT with a stoichiometry of only 0.01 mole/mol or less. This
data is in stark contradiction to published data from reputable laboratories that are experts
in the field [See the papers Synergistic Phosphorylation and Activation of ATP-Mg-
dependent Phosphoprotein Phosphatase by FA/GSK-3 and Casein Kinase 11 (PCO0.7) by
Anna A. De Paoli-Roach [J. Biol. Chem., Vol 259, pp12144-12144 (1984)] and Analysis
of the in vivo phosphorylation state of protein phosphatase inhibitor-2 from rabbit
skeletal muscle by fast-atom bombardment mass spectrometry by CFB Holmes et al,
[Biochimica et BiophysicaActa (BBA) - Molecular Cell Research, Vol 929, pp208-219
(1987)].

Tt is well established that Casein Kinase IT phosphorylates I-2 with a stoichiometry of

more than | mol/mol. and up to 2 mol/mol).

 

 

[I challenge Drs Hugh C. Hemmings, Jr., Jr. Jimcy Platholi and Paul Heerdt to produce

the original data in an original laboratory notebook in which it is shown that CKI and
  

Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 54 of 64

CKII phosphorylated WT 1-2 with a stoichiometry of only 0.01 mol/mol or less. The Data

is fabricated].

In Figure 6D, Drs Hugh C. Hemmings, Jr., Jr. Jimcy Platholi and Paul Heerdt showed the
phosphorylation of I-2 by PFTK1 Protein Kinase in the presence of CK1 Inhibitor and
CK2 Inhibitor. The experiments appear to have been done at the same time. However, in
Figure 6C, the phosphorylation of I-2 (wild type) and J-2(S86A mutant) by PFTK1
Protein Kinase and CKI and CKII were not done at the same time. There is clear Data

Falsification.

Moreover, the authors including Hugh C. Hemmings, Jr., and Jimcy Platholi reported in
Figure 5A that I-2 is phosphorylated by PFTK1 Protein Kinase with a stoichiometry of
around 0.01 mol/mol. This is a clearly substandard experiment. The authors should have
done the phosphorylation of I-2 by PFTK1 Protein Kinase as with the phosphorylation of
1-2 by C-TAK1 described in Figure 4. The reason they did not do it or did not report that
they tried to do it is because recombinant PFTK1 protein kinase which the authors used
was either inactive or had very low specific activity. The data presented in Figure 6 is

therefore dubious.

Because the Data presented in Figure 6A and 6C is either fabricated and falsified, the
Data presented in Figure 6B and 6D are also toxic as they are compared to WT I-2 being
phosphorylated with a stoichiometry of 0.01 mol/mol or less. A thorough investigation of
the original data in an original laboratory notebook will show whether the data presented
in Figure 6B and 6D were actually performed and whether the I-2 mutants were actually

made and characterized.
It is clear that the authors including Hugh C. Hemmings, Jr. and Jimcy Platholi are not
established that Casein Kinase IT phosphorylates [-2 with a stoichiometry of more than 1

mol/mol. and up to 2 mol/mol. Moreover, they would not have fabricated the data in

Figure 6A and 6C to suit their impossible hypothesis and conclusion.

vell at sabe aa ciaa tesa ashe nanan aR wasabi
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 55 of 64

The title of the paper which states that Brain Protein Phosphatase-1 Complex has two
opposing kinases is false as the authors did not do the requisite experiments but stole

data, fabricated data and falsified data to construct an impossible conclusion.

Indeed, Figure 6C shows that recombinant I-2 is phosphorylated by PFTK1 Protein
Kinase with a stoichiometry of only 0.01 mil/mol. If the data is true and has been
performed, with such a low stoichiometry, one would hardly observe any effect for the

simple reason that the enzyme preparation was inactive or had very low specific activity.

{I challenge Hugh C. Hemmings, Jr. and Jimcy Platholi to produce the original data in an
original laboratory notebook that show that the specific activity of PFTK1 Protein Kinase

was determined. |

After reading the above, one must ask the question: why would Hugh C. Hemmings, Jr.
and Jimcy Platholi resort to Theft of Data, Data Fabrication and Data falsification. Was it
out of desperation. In 2014 after five years of collecting NIH funding illegitimately in the
amount of more than $ 1,500000 for themselves and more than $600,000 as indirect cost
for Weill Cornell Medical College, Hugh C. Hemmings, Jr and Jimcy Platholi could not
come up with a single Scientific Article because they did not know how to and could not
purify PP-1I1 holoenzyme from freshly killed pig brain. They could never show the
phosphorylation of I-2 and reconstituted PP-1I by PFTK1 Protein Kinase at significant
level. If they could, they would have been able to determine the phosphorylation site by
Mass Spectrometry as with the phosphorylation of I-2 by C-TAK1 (performed by me).
The NIH Research Grant (stolen by Hugh C. Hemmings, Jr. and Jimcy Platholi) which I
conceived, performed and generated the preliminary data, wrote and submitted called for

the study of PP-11 holoenzyme in cell death control. None of that work was performed

 

~ for the simple re

 

Ss money and collected payment

!

as to what it entails. Basically, they wasted tax payer
from the NIH under false pretense, a clear violation of the False Claim Act and the Mail

and Wire Fraud Statutes.
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 56 of 64

B. Evidence of Data Fabrication and Data Falsification in the Scientific Article
"“Syathetic Peptide Analogs of DARPP-32 (Mr 32,000 Dopamine- and cAMP-
regulated Phosphoprotein), an Inhibitor of Protein Phosphatase-1" authored by
Hugh C. Hemmings, Jr., Angus C. Nairn, James I. Elliot, and Paul Greengard and
published in J. Biol. Chem. (1990) Vol. 265, pp20369-20376.

In the Scientific Article [Synthetic Peptide Analogs of DARPP-32 (Mr 32,000
Dopamine- and cAMP-regulated Phosphoprotein), an Inhibitor of Protein Phosphatase- 1
(1990) Vol. 265, pp20369-20376], Hugh C. Hemmings, Jr. and Angus Nairn reported in
Table III that their purified PP-1¢ and PP2Ac had specific activities of 84 units/mg or 84
nmol/min/mg and 360 units/mg or 360 nmol/min/mg respectively using **P-labeled
phosphorylase a as substrate. It is quite laughable and impossible for PP-1¢ and PP-2Ac
to have specific activities of 84 units/mg and 360 units/mg respectively using P-labeled
phosphorylase a as substrate [See the Scientific Articles, Characterization of a
Reconstituted Mg-ATP-Dependent Protein Phosphatase by Therese J. Resink et al., Eur.
J. Biochem. (1983) Vol. 133 pp455-461, The Catalytic Subunits of Protein Phosphatase-1
and Protein Phosphatase-2A are Distinct Gene Products by H.Y.L. Tung et al., Eur. J.
Biochem. (1984) Vol 138, pp635-641, and Isolation and Characterization of Rabbit
Skeletal Muscle Protein Phosphatases C-I and C-11” by Steven R. Silberman et al., J.
Biol. Chem. (1984) Vol. 259, pp 2913-2922.]. In Table II, Hugh C. Hemmings, Jr. and
Angus Nairn reported that the relative activity of PP-2Ac was 120%, 150% and 40 %
when Phospho-D32-(8-48), Phospho-D32-(8-38) and Phospho-D32-[Ser34]8-38 were
used as substrates respectively. In Table III of the same Scientific Article, Hugh C.
Hemmings, Jr. and Angus Nairn reported the specific activity of PP-2Ac was as 360 units
/mg or 360 nmol/min/mg when **P.Phosphorylase a was used as substrate and 1100
units/mg or 1100 nmol/min/mg when Phospho-D32-([Ser34] 8-38 was used as substrate.
Hugh C. Hemmings, Jr. and Angus Nairn did not report the specific activities of PP-2Ac

 

hospho-DA

 

not obtain a linear Lineweaver-Burk plot. {It is well documented that one can obtain
Vmax value without a Lineweaver-Burk plot. It is elementary Enzyme Kinetics that

every students of Enzymology should know). The results reported in Table IT and Table

Tan Phospho-D32(8-38). because. they claimed that they could. iS
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 57 of 64

Ill show that there has been data fabrication because results in Table II contradict results

reported in Table IL.

In Table Il, Hugh C. Hemmings, Jr. and Angus Nairn reported the relative activity of PP-
2Ac as 100% and relative activities of PP-2Ac as 120 %, 150% and 40% when Phospho-
D32-(8-48), | Phospho-D32-(8-38) and Phospho-D32-([Ser34]8-38) were used
respectively. The results mean that the specific activities of PP-2A were 360 units/mg or
nmol/min/mg when 32P-labeled phosphorylase a was the substrate, ~432 units or ~
nmol/min/mg (i.e 120% of 360) when Phospho-D32-(8-48) was the substrate, ~540
units/mg or ~540 nmol/min/mg G.e 150% of 360) when Phospho-D32-(8-38) was the
substrate, and 144 units/mg or 144 nmol/min/mg (i.e 40% of 360) when Phospho-D32-
({Ser34]8-38) was the substrate.

Yet in Table ITf, Hugh C. Hemmings, Jr. and Angus Nairn reported that they could not
determine the Vmax value for PP-2AC when Phospho-DARPP-32 and when Phospho-
D32-(8-38) were the substrates because they claimed that they could not obtain a liner
Lineweaver-Burk plot. Any students of Enzymology who has done elementary Enzyme
Kinetics will tell you that one does not need to have a Lineweaver-Burk plot to obtain
Vmax value (i.e Specific Activity). In Table IIL Hugh C. Hemmings, Jr. and Angus Nairn
reported that the specific activity of PP-2AC was 1100 units/mg or 1100 nmol/min/mg
when Phospho-D32-([Ser34]8-38) was the substrate in stark contradiction to the reported
figure of 144 units/mg or 144 nmol/min/mg in Table IL Both results cannot be correct.
Bither the results in Table II are fabricated or the results in Table III are fabricated. The
results in Table IT are most likely fabricated because in Table III, Hugh C. Hemmings, Jr.
and Angus Nairn stated that they could not determine the Vmax value for PP-2AC when
Phospho-DARPP32 and Phospho-D32-(8-38) were used as substrates. If they could not

determine the Vmax values, how did they determine the relative activities of PP-2AC

 

 

O- DARPP32 | ‘and Phospho

 

 

Table ll. Moreover, Hugh C. Hemmings, Jr. and Angus Nairn reported in Table II that the
stoichiometry of phosphorylation of phosphorylase a is 1.1. The idea that one can
phosphorylate phosphorylase b to form phosphorylase a with a stoichiometry of 1.1 mol

1D32-(8-38) were the substrates as described in =
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 58 of 64

of P-labeled phosphate per mol of phosphorylase a is just laughable, impossible and
against the laws of nature [If it is true that Hugh C. Hemmings, Jr. and Angus Nairn can
phosphorylate Phosphorylase b with Phosphorylase Kinase with a stoichiometry of 1.1, it
would mean that the Specific Radioactivity of their prepared *’P-labeled Phosphorylase a
would be increased by ~10% [i.¢ we are talking of over 50000 - 100000 cpm in excess of
what the value should be]. Simple arithmetic states that there is something very fishy

here.

Hugh C. Hemmings, Jr. and Angus Nairn reported in the Experimental Procedures
Section of the Scientific Article that in each of their Assay for Inhibition of Protein
Phosphatase-1 Activity, they used 0.3 unit/ml of PP-Ic per Assay of 30 ul (i.¢ the total
amount of PP-1c used in each assay was .009 unit.) They defined one unit of PP-1¢ as the
amount of enzyme that catalyses the dephosphorylation of 1 pmol **P-labeled
phosphorylase a. The idea that one can assay .009 unit of PP-ic and still be in the linear
range is quite laughable, impossible and against the laws of nature. If they were using
.009 unit of PP-1c, it would mean that they were counting up to 4,500000 to 9,000000

cpm in each assay which is laughable, impossible and against the laws of nature because

Hugh C. Hemmings, Jr. and Angus Nairn stated in the Experimental Procedures Section
that they prepared *’P-labeled Phosphorylase a that had a specific radioactivity of 5-10 x
105 cpm/nmol or 5000-10000 x 105 cpm/umol and they used Img/ml of **P-labeled
phosphorylase a in the assay of 30 ul (i.e 5 nmol/ml of 32P-labeled Phosphorylase a in
the assay of 30 ul or 0.3 nmol of *’P-labeled phosphorylase in the assay of 30 ul.
Meaning that they only had a maximum of 150000 to 300000 cpm to start with. If they
were using 0.009 unit of PP-1c (i.e .009 umol or 9 nmol **P-labeled Pi released per min)
in each assay, it would mean that at 10% of total dephosphorylation (that is what one

usually aims for when one is assaying for inhibitors of PP-1C), there would be ~450000

 

 

y reported ay was performed

   

for 10 minutes, there would be ~4500000 to 9000000 cpm released per Assay.
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 59 of 64

The above indicates that they were not assaying PP-Ic in the linear range but most
importantly that they had fabricated the data. Even at 1% of total dephosphorylation,
there would be ~450000 to ~900000 cpm released. Simple arithmetic says that the

above scenario is impossible and against the laws of nature.

Because of the discrepancies in the reported specific activities of PP-1¢ and PP-2Ac, and
anomaly in the specific radioactivity of *’P-labeled Phosphorylase a used to assay PP-Ic
in the presence of Phospho-DARPP-32 and Phospho-D32-peptides, all the reported
results in the paper with respect to the inhibition of PP-Ic by Phospho-DARPP-32 and
Phospho-D32-peptides are suspect and toxic.

Further, all the studies of the Phosphorylation of Phospho-DARPP-32 and Phospho-D32-
peptides may also be suspect and toxic. Investigative critiques with access to the raw data
will be necessary to determine if there has been Data Fabrication and Data Falsification
with respect to the studies of the Phosphorylation of Phospho-DARPP-32 and Phospho-
D32-peptides as well.

The actions of Hugh C. Hemmings, Jr. and Angus Nairn constitute a clear violation of
Scientific Ethics through Data Fabrication and Data Falsification. The actions constitute
Scientific Misconduct through Data Fabrication and Data Falsification. Although, Paul
Greengard is an author in the above paper, It is unlikely that Paul Greengard would know
about the actions because Paul Greengard is an "Arm Chair" scientist, had moved away
from the laboratory bench long time ago and is not a student or expert of Enzymology

and Enzyme Kinetics.

C. Evidence of Dishonest Scientific Report in the Scientific Article, "Regulation of

Protein Phosphatase Inhibitor-1 by Cyclin-dependent Kinase 5" by Chan Nguyen ,

Soe “AnOorr Nisht 5 & Janice Ww Kansy > Joseph oR e ma in dez , Kanehiro Hayashi , Frank ~~ open ueAloeataael ata

Gillardon , Hugh C. Hemmings, Jr., Angus C. Nairn, and James A. Bibb. [J. Biol.
Chem. (2006) Vol. 282, pp 16511-16520.]
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 60 of 64

On or around November 2005, Hugh C. Hemmings, Jr. and James Bibb came to me to
discuss about a collaboration. They did not know how to purify the enzyme protein
phosphatase-1c¢ (PP-1c) that they needed to perform certain experiments with and that
they planned to include in a paper to be submitted to the Journal of Biological Chemistry.
I agreed on the principle that I will be a collaborator and a co-author of the paper.
Specifically, I would personally purify the enzyme protein phosphatase-1- (PP-1c) and
teach James Bibb's student, Chan Nguyen on how to assay the enzyme using P-labeled
phosphorylase a as substrate. | was surprised that they could not do that themselves in
that the procedures are published in several journals, including the European Journal of
Biochemistry and Methods in Enzymology. When you yourself work at the bench and
you follow the rules of Scientific Ethics, it is not possible to publish too many Scientific
Papers. Every paper counts. So, | worked diligently by going to the slaughterhouse in
Queens (NYC), New York to obtain muscle tissue from freshly killed rabbits and brought
it back to the laboratory and purified protein phosphatase-1c (PP-1c) [according to Tung
et al. Eur. J. Biochem. (1984) Vol. 138, pp635-641.] in the cold for five days. I also
prepared *’P-labeled Phosphorylase a in order to be able to assay for purified protein

phosphatase-1 (PP-1C).

After teaching James Bibb's student, Chan Nguyen on how to assay for protein
phosphatase-1-(PP-1c) that I spent four days purifying in the cold room purifying using
P-labeled Phosphorylase a as substrate that I prepared to the detriment of my health
[Preparing **p.labeled phosphorylase a may look easy on paper. However, it involved not
only expertise but also the knowledge to dispose of about mCi of **P-labeled ATP
without contaminating everything in the laboratory, including centrifuges, pipettes, etc., I
handed a large amount of purified protein phosphatase-1c (PP-1c) to James Bibb's
student hoping that my contribution will be recognized as a co-author. James Bibb and

his student, published the Scientific Article in the Journal of Biological Chemistry

Nguyen et al. (2006) J. Biol. Chem. Vol. 282, pp 16511-16520.
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 61 of 64

To my surprise and disgust, they did not include me as an author but they included Hugh
C. Hemmings, Jr. and Angus Nairn as co-authors when they did not do "shit" with respect
to the paper. James Bibb acknowledged me in the Acknowledgment Section with out my
permission. Even more disgusting is the fact that neither Hugh C. Hemmings, Jr. nor

James Bibb had the courage to tell me that they decided not to include me as an author.

The action of Hugh C. Hemmings, Jr. and James Bibb and his student, Chan Nguyen
constitutes Dishonest Scientific Reporting and violates Scientific Ethics. Now. why
would Hugh C. Hemmings, Jr. and James Bibb and his student, Chan Nguyen thought
that they could get away with their dishonesty. They knew or had reason to know that the

whole world will know about their dishonest practice after the publication of their paper.

 

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 62 of 64

 

 

 
 

Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 63 of 64

 

Dr. H.Y. Lim Tung
31-70 Crescent Street
Astoria, NY 11106

February 25, 2018
Sent via email

Dear Dr. Tung,

iam writing to advise you that | have completed my assessment of your scientific misconduct
complaints dated December 28", 2016, which were emailed to Dean Augustine Choi. My

wy gn ame ote so gitm terri om cate fw aon By mde
assessinent included:

* Interview with you, as claimant.

° Multiple interviews with respondents, Drs. Hemmings, Platholi and Heerdt.

° Review of the lab notebooks and other data created in the course of experimentation
that was used fo support the conclusions put forth in the August 22, 2014 paper
published in the Journal of Biological Chemistry.

e An independent review of the journal paper in question by a senior scientist at Weill
Cornell.

° An independent review of the materials by the Acting Deciding Official appointed by

Dean Chai to handle this case.

After this review, pursuant to WCM policy, | have determined that a panel inquiry is not
warranted in this case and have recornmended such to WCM’s Acting Deciding Official. The
Acting Deciding Official, in this matter, independently reviewed the material and has accepted
my recommendation. As such, we will be closing our review of your complaints in this matter. |
have discussed my findings with the Nationai institute of Heaith’s Office of Research integrity
case officer assigned to this incident.

As previously mentioned, my role, as RIO is limited to a review of the allegations of scientific

misconduct. Your other concerns have been forwarded to Deputy University Counsel, James
Kann, copied above. You should direct any inquiries on those matters to him.

Best,

 

Thomas H. Blair

575 Lexington Avenue, New York, NY 16022 | ¥. 646-962-2100 | toh2002@red.cornell. edu

 
Case 1:19-cv-07342-CM Document6 Filed 08/20/19 Page 64 of 64

 

 

 
